Exhibit 10.3

Execution Version

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

DEVELOPMENT AND LICENSE AGREEMENT

by and between

PFENEX INC.

and

ALVOGEN MALTA OPERATIONS LTD.

June 11, 2018

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS / INTERPRETATION

     1  

Section 1.1

  Defined Terms      1  

Section 1.2

  Additional Definitions      10  

Section 1.3

  Interpretation      12   ARTICLE II GRANT OF LICENSE    12  

Section 2.1

  Product License      12  

Section 2.2

  Sublicenses      13  

Section 2.3

  No Implied Licenses; Retained Rights      13  

Section 2.4

  Non-Competition      14  

ARTICLE III DEVELOPMENT / REGULATORY ACTIVITIES

     14  

Section 3.1

  Pfenex Responsibilities      14  

Section 3.2

  Alvogen Responsibilities      14  

Section 3.3

  Coordination; Assistance; Subcontracting      15  

Section 3.4

  Regulatory Materials      16  

ARTICLE IV PAYMENTS

     18  

Section 4.1

  Upfront License Payment      18  

Section 4.2

  Support Payments      18  

Section 4.3

  Approval Payment      19  

Section 4.4

  Therapeutically Equivalent Milestone Payment      19  

Section 4.5

  Profit Share      19  

Section 4.6

  Reports      20  

Section 4.7

  Payment Terms      20  

Section 4.8

  Records; Audit Rights      20  

Section 4.9

  Costs      21  

Section 4.10

  Annual Reconciliation and True-up      21  

ARTICLE V MANUFACTURE OF PRODUCT; SALES AND MARKETING

     21  

Section 5.1

  Manufacturing Responsibility      21  

Section 5.2

  Manufacturing Cooperation      22  

Section 5.3

  Product Packaging and Labeling      22  

Section 5.4

  Product Documentation      22  

Section 5.5

  Product Recalls      22  

Section 5.6

  Product Pricing and Promotion; Agency Contacts      22  

Section 5.7

  Sales and Marketing      23  

Section 5.8

  Ex-Territory Sales; Export Monitoring      23  

ARTICLE VI PRODUCT TRADEMARK; INTELLECTUAL PROPERTY LITIGATION

     23  

Section 6.1

  Product Trademarks      23  

Section 6.2

  Ownership of Product Inventions      24  

Section 6.3

  Patent Prosecution and Maintenance of Product Inventions      25  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 6.4

 

Third Party Actions

     25  

Section 6.5

 

Enforcement Actions

     26  

Section 6.6

 

Patent Extensions; Orange Book Listings; Patent Certifications

     27  

Section 6.7

 

Reimbursement Requirements

     28  

Section 6.8

 

Recovered Amounts

     28  

Section 6.9

 

Common Interest Agreement

     28  

Section 6.10

 

Patent Marking

     28  

ARTICLE VII EXECUTIVE STEERING COMMITTEE

     28  

Section 7.1

 

Formation and Purpose

     28  

Section 7.2

 

Membership

     28  

Section 7.3

 

Meeting Requirements

     29  

Section 7.4

 

Decision-Making; Dispute Resolution

     29  

Section 7.5

 

Meeting Minutes

     30  

Section 7.6

 

Expenses

     31  

Section 7.7

 

Working Committees

     31  

Section 7.8

 

Committee Authority

     31  

Section 7.9

 

Day-to-Day Responsibilities

     31  

Section 7.10

 

Cooperation; Withdrawal

     31  

ARTICLE VIII CONFIDENTIALITY; TAXES; NONSOLICITATION; PUBLICATIONS

     32  

Section 8.1

 

Confidentiality

     32  

Section 8.2

 

Agents

     33  

Section 8.3

 

Restrictions on Sharing Information

     33  

Section 8.4

 

Prior Agreements

     33  

Section 8.5

 

Taxes

     34  

Section 8.6

 

Nonsolicitation

     35  

Section 8.7

 

Public Announcements

     35  

Section 8.8

 

Publications

     36  

ARTICLE IX REPRESENTATIONS, WARRANTIES AND COVENANTS

     36  

Section 9.1

 

Representations and Warranties of Pfenex

     36  

Section 9.2

 

Representations and Warranties of Alvogen

     40  

Section 9.3

 

Covenants

     41  

Section 9.4

 

Disclaimer of Warranties

     42  

Section 9.5

 

Insurance

     42  

ARTICLE X TERM; TERMINATION

     43  

Section 10.1

 

Term

     43  

Section 10.2

 

Termination

     43  

Section 10.3

 

General Effects of Expiration or Termination

     44  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 10.4

 

Additional Effects of Expiration or Termination

     44  

Section 10.5

 

Additional Effects of Specific Terminations

     45  

ARTICLE XI INDEMNIFICATION AND LIABILITY LIMITS

     46  

Section 11.1

 

Indemnification by Pfenex

     46  

Section 11.2

 

Indemnification by Alvogen

     46  

Section 11.3

 

Indemnification Procedure

     47  

Section 11.4

 

Limitations on Liability

     48  

Section 11.5

 

Product Liability Allocation

     50  

Section 11.6

 

Cooperation

     50  

ARTICLE XII MISCELLANEOUS

     50  

Section 12.1

 

Force Majeure

     50  

Section 12.2

 

Notices

     51  

Section 12.3

 

Governing Law

     52  

Section 12.4

 

Internal Dispute Resolution

     52  

Section 12.5

 

Arbitration

     52  

Section 12.6

 

Relationship of the Parties

     52  

Section 12.7

 

Assignment

     53  

Section 12.8

 

Binding Effect

     53  

Section 12.9

 

Entire Agreement; Amendments

     53  

Section 12.10

 

Severability

     53  

Section 12.11

 

Waiver

     53  

Section 12.12

 

English Language

     54  

Section 12.13

 

Counterparts

     54  

Section 12.14

 

Electronic Execution and Delivery

     54  

Section 12.15

 

Bankruptcy License Protection

     54  

Section 12.16

 

Further Assurances

     55  

Section 12.17

 

Compliance with Applicable Laws

     55  

Section 12.18

 

Expenses

     55  

Section 12.19

 

Third Party Beneficiaries

     55  

Section 12.20

 

Equitable Remedies

     55  

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

iii



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

This Development and License Agreement (this “Agreement”) is entered into as of
June 11, 2018 (the “Effective Date”) by and between Pfenex Inc., a Delaware
corporation (“Pfenex” or a “Party”), and Alvogen Malta Operations Ltd., a
Maltese corporation (“Alvogen” or a “Party”, and together with Pfenex, the
“Parties”).

BACKGROUND

A.    Pfenex is a clinical stage biotechnology company engaged in the
development of difficult to manufacture and high-value proteins, focusing on
biosimilar therapeutics, including Product (as defined below);

B.    Alvogen has expertise in the development, manufacture, and
Commercialization of pharmaceutical products for human use in the Territory (as
defined below); and

WHEREAS, Alvogen wishes to obtain from Pfenex, and Pfenex wishes to grant to
Alvogen, an exclusive right to develop, manufacture, and Commercialize Product
in the Territory, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Pfenex and Alvogen
agree as follows:

ARTICLE I

DEFINITIONS / INTERPRETATION

Section 1.1    Defined Terms. The following words and phrases, when used herein
with initial capital letters, have the meanings set forth or referenced below:

“Accounting Standards” means, with respect to a Person, then current generally
accepted accounting principles consistently applied by such Person across its
operations, including United States GAAP and International Financial Reporting
Standards.

“Acquiring Entity” means a Third Party (including the parent company of such
Third Party, as applicable) that merges or consolidates with or acquires Pfenex,
or to which Pfenex transfers all or substantially all its assets to which this
Agreement pertains (any such merger, consolidation or acquisition, the
“Acquisition Transaction”).

“Action” means any proceeding, action, claim (formal or informal, including by
way of a letter), arbitration, administrative or regulatory action or other type
of legal action, whether taken as a plaintiff or an initiating party (including
through a request for declaratory judgment) or by way of counter-claim or
defense.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

“Adverse Drug Responses” shall be defined in more detail in any PV Agreement to
include any “Adverse Drug Experience” as defined in the then-current 21 C.F.R.
Section 314.80 and “Adverse Drug Responses” as defined in the then-current
guidelines and regulations promulgated by the ICH (International Conference on
Harmonization of Technical Requirements for Registration of Pharmaceuticals for
Human Use).

“Affiliate” means any Person controlled by, controlling or under common control
with another Person; provided, however, that (i) any direct or indirect
stockholder of a Party that is a financial sponsor, professional investor, or
investment fund (of whatever nature) and (ii) any portfolio companies or
investments that is held, controlled or managed by any Person described in
clause (i) shall, in each of cases (i) and (ii), be deemed to not be an
Affiliate of such Party for purposes of this Agreement. For purposes of this
definition, “control” means (a) direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting stock in Person, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Alvogen’s Knowledge” means the actual knowledge, after reasonable inquiry, of
the President, Chief Financial Officer, Vice President of Legal Affairs, and
Vice President of Business Development, in each case of Alvogen Inc., a Delaware
corporation.

“ANDA” means an Abbreviated New Drug Application pursuant to 21 U.S.C. § 355(j)
et seq., and the regulations promulgated thereunder, as such application may be
amended or supplemented from time to time.

“Annual Period” means (a) for calendar year 2018, the period commencing on the
Effective Date and ending on December 31, 2018 (or the date this Agreement is
terminated if such termination occurs prior to December 31, 2018), (b) for each
successive calendar year during the Term (other than the calendar year in which
the Term expires or this Agreement is terminated) the period beginning on
January 1st of such year and ending on December 31st of such year, and (c) for
the calendar year (other than 2018) in which the Term expires or this Agreement
is terminated, the period beginning on January 1st of such calendar year and
ending on the effective date of the termination of this Agreement.

“Applicable Law” means each applicable federal, state, local or foreign
constitution, treaty, law, statute, ordinance, rule, regulation, directive,
policy, order, writ, award, decree, injunction, judgment, stay or restraining
order of any Governmental Authority (including the FDA), the terms of any NDA
Approval, and any other ruling or decision of, agreement with or by, or
requirement of any Governmental Authority.

“Assignee” means any Person (other than Pfenex and Alvogen) that is assigned or
transferred, or succeeds to, any rights under this Agreement.

“Average Sale Price” means, with respect to a particular country and particular
period, the weighted average sale price of Product, Bundled Product or other
product or service included in a Bundled Product, as applicable, as determined
by dividing (a) the Net Sales on commercial sales of such Product or Bundled
Product or net sales of other product or service

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

included in a Bundled Product in arms-length transactions in the applicable
country during the applicable period, by (b) the units of such Product, Bundled
Product or other products or services included in a Bundled Product commercially
sold in arms-length transactions in such country during such period.

“Bundled Product” means Product sold together with any other product(s) or
service(s) at a single unit price, whether packaged together or separately, and
which other product(s) or service(s) have material independent value from
Product itself.

“Business” means the research, development, manufacture and Commercialization of
and specific to, Product in the Territory by or on behalf of Pfenex, Alvogen and
their respective Affiliates and subcontractors, either individually or jointly.

“Business Day” means any day other than a Saturday, Sunday or a holiday on which
banks in the United States are authorized by Applicable Law to be closed.

“cGxP” means then-current good manufacturing, clinical or laboratory practices
and quality system regulations, as applicable, promulgated by the FDA.

“Code” means the United States Internal Revenue Code of 1986, as amended and the
Treasury regulations promulgated thereunder.

“COGs” means, with respect to Product, actual costs and expenses incurred or
accounted for by Alvogen or its Affiliates allocable to the sourcing and
manufacture of Product (and the components thereof including the Drug
Substance); provided, however with respect to Product (and the components
thereof including the Drug Substance) acquired by Alvogen or its Affiliates from
a Third Party, the COGs for such Product (and the components thereof including
the Drug Substance) shall be deemed to be the amount actually paid therefor to
such Third Party or incurred by Alvogen or its Affiliates for such Product (and
the components thereof including the Drug Substance), including the transfer
price payable by Alvogen or its Affiliate to a Third Party Supplier, and all
out-of-pocket costs incurred by Alvogen (or its Affiliate) for handling, intake
testing, and holding and storing of Product, including any special packaging
expenses, Taxes, inspection fees and other similar out-of-pocket charges
applicable to the shipping and transport of Product purchased by Alvogen or its
Affiliate, in all cases for or allocable to Product in accordance with
Accounting Standards.

“Commercialization” means, with respect to a product, any and all processes and
activities conducted to establish and maintain sales for such product, including
obtaining and maintaining pricing, reimbursement, coding and patient access,
offering for sale, detailing, selling (including launching), marketing
(including pre-launch and launch, as well as advertising activities), promoting,
storing, transporting, distributing, and importing such product. For clarity,
Commercialization includes activities traditionally conducted by sales
representatives (including field sales, institutional sales, pharmacy/trade
sales and managed care sales representatives) and other individuals having
similar functions. “Commercialize,” “Commercialized” and “Commercializing” shall
have their correlative meanings.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

“Competing Product” means (a) the Reference Product, (b) a therapeutic product
other than the Product that contains the active pharmaceutical ingredient of the
Reference Product (including the Drug Substance or a modified or derivative
version thereof) as its sole active pharmaceutical ingredient or (c) any revised
formulation, strength, presentation or delivery method of any product described
in (a) or (b), where the Regulatory Materials with respect thereto reference or
would be required to reference the Reference Product.

“Control” means, with respect to particular Know-How or a particular Patent,
possession of the power and authority by the Party granting the applicable
right, license or sublicense to the other Party as provided herein, whether
arising by ownership, license, or other authorization, to disclose and deliver
the particular Know-How to the other Party, or to grant and authorize under such
Know-How or Patent the right, license or sublicense, as applicable, of the scope
granted to such other Party in this Agreement without giving rise to a violation
of the terms of any agreement or other arrangement with, or the rights of, any
Third Party. Notwithstanding anything to the contrary in this Agreement, the
following shall not be deemed to be Controlled by Pfenex: (a) any Know-How or
Patent owned by or licensed to any Acquiring Entity (other than from Pfenex or
its Affiliates) immediately prior to the effective date of the Acquisition
Transaction, and (b) any Know-How or Patent that any Acquiring Entity
subsequently develops, which is not based upon and without accessing or
practicing any Know-How or Patent owned by or licensed to Pfenex immediately
prior to the effective date of the Acquisition Transaction. “Controls” and
“Controlled” have their correlative meanings.

“Debarred Entity” means a Person (other than an individual) that has been
debarred by the FDA pursuant to 21 U.S.C. § 335a (a) or (b).

“Debarred Individual” means an individual who has been debarred by the FDA
pursuant to 21 U.S.C. § 335a (a) or (b).

“Diligent Efforts” means, with respect to the activities to be conducted by a
Party with respect to any objective, the reasonable, diligent, good faith
efforts and resources (financial and otherwise) to accomplish such objective as
similarly situated Third Parties would normally use to accomplish a similar
objective under similar circumstances, it being understood and agreed that, with
respect to the development and commercialization of Product, such efforts shall
be consistent with those efforts and resources similarly situated Third Parties
commonly expend for their own products (and, if the FDA has given notice that
the Product is Therapeutically Equivalent to the Reference Product, for their
own high-priority products) at a similar stage of development or
commercialization and with similar commercial and market potential. In
considering Product’s commercial potential Alvogen shall not consider payments
required to be paid to Pfenex hereunder. Without limiting the foregoing, such
efforts shall include: (a) assigning responsibilities for activities for which
such Party is responsible to specific employee(s) who are held accountable for
the progress, monitoring and completion of such activities in a timely manner,
(b) setting and seeking to reasonably achieve meaningful objectives for carrying
out such activities, and (c) making and implementing reasonable decisions and
allocating resources reasonably necessary or appropriate to advance progress
with respect to and complete such objectives in an expeditious manner, in each
case, consistent with the efforts and resources normally used by similarly
situated Third Parties in the performance of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

such activity for their own products (and, if the FDA has given notice that the
Product is Therapeutically Equivalent to the Reference Product, for their own
high-priority products), in each case owned by such Party or to which such Party
has exclusive rights, at a similar stage of development or commercialization and
with similar commercial and market potential as Product, taking into account all
relevant factors, including patent coverage, safety and efficacy, product
profile, competitiveness of the marketplace and other products, proprietary
position and profitability (including pricing and reimbursement).

“Distribution Cost Allowance” means, for each Quarterly Period, an expense
allowance [***] for [***].

“Dow Technology Assignment Agreement” means that certain Technology Assignment
Agreement, dated as of November 30, 2009, by and between Dow Global Technologies
Inc., The Dow Chemical Company and Pfenex.

“Dow Technology Licensing Agreement” means that certain Technology Licensing
Agreement, dated as of November 30, 2009, by and between Dow Global Technologies
Inc., The Dow Chemical Company and Pfenex.

“Drug Substance” means that certain peptide as described in more detail in the
Product Memo.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

“First Commercial Sale” means the first commercial sale of Product to a Third
Party by or under authority of Alvogen or any of its Affiliates or approved
sublicensees in the Territory after NDA Approval for Product.

“Freight Charges” means out-of-pocket freight, shipping and insurance costs, as
well as any special packaging expenses, Taxes, inspection fees and other
out-of-pocket charges incurred by Alvogen (or its Affiliate), to the extent
attributable to the shipping and transport of Product from the Third Party
Supplier to Alvogen (or its Affiliate) in accordance with Accounting Standards.

“Governmental Authority” means any supranational, national, regional, state,
provincial, local or other government, or other court of competent jurisdiction,
legislature, governmental, administrative or regulatory agency, department,
body, bureau, council or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

commission or any other supranational, national, regional, state, provincial,
local or other governmental authority or instrumentality, including the FDA, in
each case having jurisdiction in any country or other jurisdiction.

“Gross Profit” means, with respect to a particular Quarterly Period, the amount
equal to Net Sales during such Quarterly Period less [***], to the extent
attributable or allocated to the sale of Product; provided, however, that in the
event that Gross Profit is negative during any Quarterly Period, such negative
amount will be carried forward to future Quarterly Periods for the purpose of
calculating Gross Profit. Any negative amounts will be carried forward until
such negative amounts are completely offset by Gross Profit from future
Quarterly Periods.

“Indemnified Taxes” means Taxes imposed as a result of any assignment or other
transfer of any kind of any rights under this Agreement by any Party to any
Assignee (including by merger, liquidation or reorganization) on the other Party
(the “Non-Assigning Party”), or on any payment by the Assignee under this
Agreement to the Non-Assigning Party, other than Taxes imposed on or with
respect to the Non-Assigning Party or required to be withheld or deducted from a
payment to the Non-Assigning Party that are (a) imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each
case (i) imposed as a result of the Non-Assigning Party being organized under
the laws of, or having its principal office in, the jurisdiction imposing such
Taxes (or any political subdivision thereof), or (ii) that are imposed as a
result of a present or former connection between the Non-Assigning Party and the
jurisdiction imposing such Tax (other than connections arising from the
Non-Assigning Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement), (b) attributable to the Non-Assigning Party’s failure to comply with
Section 8.5(a), and (c) any withholding Taxes imposed under FATCA. The term
Indemnified Taxes includes penalties, fines and other additional statutory
charges incidental or related to the imposition thereof, only to the extent not
caused by the acts or omissions of the Non-Assigning Party.

“Intellectual Property” means any and all intellectual property or intangible
rights anywhere in the world, including (a) Patents, (b) published and
unpublished works of authorship, whether copyrightable or not, including all
statutory and common law copyrights associated therewith, (c) trade secrets, and
(d) Know-How, but excluding Trademarks.

“Know-How” means technical information and materials, in any tangible or
intangible form whatsoever, including technology, reports, databases, data,
results, analytical models, chemicals, inventions (patentable or otherwise),
practices, methods, knowledge, techniques, specifications, formulations,
formulae, know-how, skill, experience, test data, including pharmacological,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures and
patent and other legal information or descriptions; provided, however, that
Know-How shall exclude any Patents.

“Lien” means any liens, claims, charges, pledges, security interests or other
encumbrances of any nature whatsoever.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

“Manufacturing Cost” means, with respect to a particular Quarterly Period, means
the quotient of (a) the COGs for all Product sold during such Quarterly Period,
divided by (b) the total number of units of Product sold during such Quarterly
Period.

“NDA” means a New Drug Application filed with the FDA as more fully defined in
21 C.F.R. §314.50 et. seq. (including any such application filed pursuant to
Section 505(b)(1) or Section 505(b)(2)).

“NDA Approval” means, with respect to a pharmaceutical product in the Territory,
approval by the FDA of the initial NDA therefor.

“Net Sales” means, for a specified period, the gross revenue recognized by
Alvogen or its Affiliates or its approved sublicensees (any, a “Selling Person”)
for the commercial sale of Product by a Selling Person to Third Parties, less
the following deductions to the extent charged as part of the invoiced price,
separately stated on the invoice, calculated as a function of the invoice price
or otherwise taken, paid, accrued, allowed, included or allocated (without
duplication, and to the extent not reimbursed by a Third Party):

(a)    [***];

(b)    [***];

(c)    [***];

(d)    [***];

(e)    [***];

(f)    [***]; and

(g)    [***];

in each case (a) – (g), [***].

Notwithstanding the foregoing, sales among Selling Persons shall not be included
in the computation of Net Sales hereunder (except where such Selling Person is
an end user).

For clarity, any Product that is provided for use as promotional samples or in
connection with a compassionate use program shall be excluded from the
calculation of Net Sales, is not a “commercial sale” for purposes of this
Agreement and shall not be taken into account in determining Average Sale Price.

In the case of any sale or transfer of a Product to a non-Affiliate other than
in a transaction exclusively for cash, the Net Sales amount per unit shall be
deemed to be the Average Sale Price for the calendar quarter in which such sale
or transfer took place.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

With respect to a Bundled Product, the Net Sales of such Bundled Product shall
first be calculated in accordance with the definition of Net Sales above, and
then the Net Sales of Product included in such Bundled Product shall be
determined as follows:

(i)    [***]; or

(ii)    [***].

“Orange Book” means the FDA publication Approved Drug Products with Therapeutic
Equivalence Evaluations, as may be amended from time to time.

“Patent” means (a) any issued patent, including any inventor’s certificate,
substitution, extension, confirmation, reissue, reexamination, renewal or any
like governmental grant for protection of inventions, and (b) any pending
application for any of the foregoing, including any continuation, divisional,
substitution, continuation-in-part, provisional and converted provisional
application.

“PDUFA Fee” means the fee payable to the FDA pursuant 21 U.S.C. 379h for the
review of the initial NDA filed with respect to the Product.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a Governmental Authority or other entity of any
kind.

“Pfenex Expression Technology” means Pfenex’s proprietary Pseudomonas
fluorescens expression platform technology used in the development and
production of strains to produce biologic and other pharmaceutical products
(including the Product) through the optimization of a nucleic acid sequence,
together with all Intellectual Property related thereto, including all other
Intellectual Property (including Patents and Know-How) transferred or licensed
to Pfenex under the Dow Technology Assignment Agreement or the Dow Technology
Licensing Agreement.

“Pfenex Know-How” means Know-How Controlled by Pfenex or its Affiliates at any
time during the Term that is necessary or used for the operation of the Business
in the Territory.

“Pfenex Patents” means Patents in the Territory Controlled by Pfenex or its
Affiliates at any time during the Term (a) claiming the composition of the Drug
Substance (and Product), (b) claiming methods of use, administration or
formulation of the Drug Substance (and Product), or (c) claiming the manufacture
of the Drug Substance. A list of current Pfenex Patents is set forth in the
Product Memo.

“Pfenex Technology” means, collectively, the Pfenex Know-How, the Pfenex Patents
and the Product Inventions, but excluding the Pfenex Expression Technology.

“Pfenex’s Knowledge” means the actual knowledge, after reasonable inquiry, of
Pfenex’s Chief Executive Officer, Chief Financial Officer, Chief Business
Officer, and Pfenex’s Senior Director of Upstream Processing and Intellectual
Property.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

“Prior Agreements” means (a) that certain Letter of Intent between the Alvogen
Group, Inc. and Pfenex dated May 25, 2018, and (b) that Secrecy Agreement
between the Alvogen Group, Inc. and Pfenex dated September 1, 2017.

“Product” means pharmaceutical product consisting of the Drug Substance as the
sole active pharmaceutical ingredient as further described in the Product Memo;
“Product”, when referring to a manufactured product, means such product on final
packaged form and meeting the specifications therefor.

“Product Documentation” means all marketing and promotional literature,
packaging inserts (including patient information leaflets) and customer
documentation applicable to Product.

“Product Memo” means that certain memorandum exchanged between the Parties on
the Effective Date and referencing this Agreement.

“Product Trademark” means the Trademark set forth in the Product Memo, or such
other Trademark as designated pursuant to Section 6.1(b).

“Prosecution and Maintenance” means, with regard to a Patent, the preparation,
filing, prosecution and maintenance of such Patent, as well as re-examinations,
reissues, requests for Patent term extensions and the like with respect to such
Patent, together with the conduct of interferences and inter partes actions, the
defense of oppositions and other similar proceedings with respect to the
particular Patent; and “Prosecute and Maintain” has its correlative meaning.

“Quarterly Period” means a three (3) month period of each calendar year ending
on March 31, June 30, September 30 or December 31, except that the first
Quarterly Period shall be a period commencing on the Effective Date and ending
on September 30, 2018.

“Reference Product” means Forteo® (teriparatide), as branded and approved in the
Territory.

“Registrations” means all permits, licenses, approvals and authorizations
granted by any Regulatory Agency with respect to Product (including the
manufacture, handling, storage, import, transport, distribution, marketing,
promotion, advertising or sale thereof).

“Regulatory Agency” mean any federal, state or local regulatory agency,
department, bureau or other Governmental Authority in the United States, the
European Union or any other country, as applicable, including the FDA in each
case that is responsible for Registrations necessary for, or otherwise governs,
the manufacture, handling, storage, import, transport, distribution or sale of
Product.

“Regulatory Approval” means, with respect to Product in a given country, all
necessary Registrations from the applicable Regulatory Agency in such country to
distribute, market, promote, sell and place on the market Product in such
country.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

“Regulatory Commitment Activities” means any study or trial of Product that is
required by the FDA to be conducted after NDA Approval, or that the sponsor of
the NDA agrees at the written request of FDA will be conducted following such
approval.

“Regulatory Materials” means, with respect to a product, regulatory applications
(including NDAs), submissions, notices, notifications, communications,
correspondence, Registrations or other filings (including requests for
Therapeutic Equivalence designation) made to, received from or otherwise
conducted with any Regulatory Agency (including minutes of meetings with any
Regulatory Agency) that are necessary for or otherwise relate to the
development, manufacture or Commercialization of such product.

“Safety Reasons” means it is a Party’s reasonable belief that there is an
unacceptable risk for harm in humans based upon (a) preclinical safety data,
including data from animal toxicology studies, or (b) the observation of serious
adverse effects in humans after Product has been administered to humans, such as
during a clinical study or after the First Commercial Sale, in each of clauses
(a) and (b), which would materially impact the safety or efficacy and the
commercial feasibility of Product.

“Tax” or “Taxes” means any and all taxes, including value added taxes, duties,
imposts, charges, withholdings, rates, levies and other governmental impositions
and other taxes of any kind whatsoever imposed, assessed or charged.

“Taxing Authority” means any Governmental Authority responsible for the
imposition, assessment or collection of any Tax, including the United States
Internal Revenue Service.

“Territory” means the United States of America, including the District of
Columbia, the Commonwealth of Puerto Rico and all other territories and
possessions of the United States of America (collectively, the “United States”
or “U.S.”).

“Therapeutically Equivalent” or “Therapeutic Equivalence” means, with respect to
a pharmaceutical product, that such pharmaceutical product is “therapeutically
equivalent” to a designated reference product, as defined in the Preface to the
current edition of the Orange Book, such that the applicable pharmaceutical
product would be substitutable by a pharmacist for the designated reference
product when filling a prescription written for such reference product without
having to seek authorization to do so from the physician writing such
prescription (i.e., an A-Rated product).

“Third Party” means any Person other than a Party and such Party’s Affiliates.

“Trademark” means, any trademark, service mark, trade dress, trade name, assumed
name and entity name, together with the goodwill associated with and symbolized
by such trademark, service mark, trade dress, trade name and entity name, in
each case whether or not registered.

Section 1.2    Additional Definitions. Each of the following terms has the
meaning defined in the corresponding Section or part of the Agreement indicated
below:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

Defined Term

 

Section

 

Defined Term

 

Section

ADR   Exhibit 12.5   Neutral   Exhibit 12.5 Agents   Section 8.2   Other Party  
Section 3.3(a) Agreement   Preamble   Parties   Preamble Alvogen   Preamble  
Party   Preamble Alvogen Indemnitees   Section 11.1   Pfenex   Preamble Article
III Activities   Section 3.3(a)   Pfenex Housemark   Section 6.1(d) Assisting
Party   Section 3.4(e)   Pfenex Indemnitees   Section 11.2 Bankruptcy Code  
Section 12.15   Pfenex Profit Share   Section 4.5 COGs Reduction Plan  
Section 5.2(a)   Product Financial Records   Section 4.8 Commercial Territory  
Section 5.8(a)   Product Inventions   Section 6.2 Commitment Activities  
Section 3.2(b)   Product License   Section 2.1 Common Interest Agreement  
Section 6.9   Product Records   Section 3.3(d) Confidential Information  
Section 8.1   PTO   Section 6.3(a) Confidentiality Exceptions   Section 8.1   PV
Agreement   Section 3.3(e) Cooperating Party   Section 6.5(d)   Regulatory
Commitment Costs   Section 3.2(c) Development Plan   Section 3.1(a)  
Responsible Party   Section 3.3(a) Dispute   Section 12.4   Reviewing Party  
Section 3.4(a) Effective Date   Preamble   SEC   Section 8.7 Enforcement Action
  Section 6.5(b)   Solicitation Action   Section 8.6 Enforcing Party  
Section 6.5(d)   Soliciting Party   Section 8.6 Executive Steering Committee  
Section 7.1   Subcontractor   Section 3.3(c) Filing Party   Section 3.4(a)  
Taxed Party   Section 8.5(c) Force Majeure   Section 12.1   Term   Section 10.1
Indemnification Notice   Section 11.3(a)   Territory Medical Affairs Strategy  
Section 3.2(b)(ii) Indemnification Objection   Section 11.3(b)   Third Party
Action   Section 6.4(a) Indemnified Party   Section 11.3(a)   Third Party Claim
  Section 11.1 Indemnify   Section 11.1   Third Party Supplier   Section 5.1(a)
Indemnifying   Section 11.3(a)   Trademark   Section 6.1(a)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

Defined Term

 

Section

 

Defined Term

 

Section

Party     License   Infringement Notice   Section 6.5(a)   Transfer Effective
Date   Section 3.2(a) Infringing Activity   Section 6.5(a)   Transfer Taxes  
Section 8.5(d) IP Strategy   Section 7.1   Working Committee   Section 7.1
Losses   Section 11.1    

Section 1.3    Interpretation. Interpretation of this Agreement is governed by
the following rules of construction, unless the context clearly requires
otherwise: (a) words in the singular include the plural and vice versa, and
words of one gender shall be held to include the other gender as the context
requires; (b) references to the terms article, section, paragraph and exhibit
are references to the Articles, Sections, Paragraphs and Exhibits to this
Agreement; (c) references to “$” and “Dollars” mean United States dollars;
(d) the words “including,” “includes,” and words of similar meaning are
interpreted as incorporating the phrase “without limitation,” or “but not
limited to”; (e) the word “or” have the meaning associated with the phrase
“and/or” and not be exclusive; (f) provisions apply, when appropriate, to
successive events and transactions; (g) a reference to any Person includes such
Person’s successors and permitted assigns; (h) this Agreement is construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted; (i) the word “day” means a calendar day unless otherwise specified;
(j) the word “notice” means notice in writing (whether or not specifically
stated) and shall include notices, consents, approvals and other communications
contemplated under this Agreement; (k) each accounting term not otherwise
defined in this Agreement has the meaning assigned to it consistent with the
requirements of Accounting Standards; (l) the words “hereof,” “herein,”
“hereby,” “hereunder” and derivative or similar words refer to this Agreement
(including the Exhibits); (m) provisions that require that a Party, the Parties
or the Executive Steering Committee “agree,” “consent” or “approve” or the like
require that such agreement, consent or approval be specific and in writing,
whether by written agreement, letter, approved minutes or otherwise;
(n) references to any specific law, rule or regulation, or article, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement law, rule or regulation thereof; and (o) neither
Party or its Affiliates shall be deemed to be acting “on behalf of” the other
Party hereunder. All Exhibits referred to herein are hereby incorporated by
reference. The headings contained in this Agreement are used only as a matter of
convenience, and in no way define, limit, construe or describe the scope or
intent of any Section of this Agreement. When calculating any cost, expense or
other amount hereunder no specific charge or element thereof shall be accounted
for more than once.

ARTICLE II

GRANT OF LICENSE

Section 2.1    Product License. Subject to the terms and conditions of this
Agreement, Pfenex hereby grants to Alvogen (a) an exclusive license under the
Pfenex Technology to Commercialize Product in the Territory during the Term, and
(b) an exclusive license under the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

Pfenex Technology to (i) manufacture or have manufactured the Product (and
components thereof including the Drug Substance) in the Territory during the
Term, and (ii) conduct any development activities assigned to Alvogen under the
Development Plan in the Territory with respect to Product during the
Term (collectively, the “Product License”). The Product License shall be
transferable solely in accordance with Section 12.7 and sublicensable solely in
accordance with Section 2.2.

Section 2.2    Sublicenses.

(a)    The Product License includes the right to sublicense within the scope
thereof; provided, however, that Alvogen shall not sublicense to a Third Party
its license under the Pfenex Technology to Commercialize, or have manufactured,
Product in the Territory except (i) to a Third Party Supplier, (ii) as
reasonably necessary to comply with Applicable Law, or (iii) as mutually agreed
by the Parties in writing. For clarity, it is understood and agreed that,
Alvogen may use distributors in the Territory, provided that (A) Alvogen remains
responsible to ensure that the activities of any such distributors are
consistent with the terms of this Agreement, and (B) Alvogen (or its
Affiliate) (I) books sales of Product in the Territory in accordance with
Alvogen’s ordinary course of business, and (II) remains primarily responsible
for the marketing and promotion of Product in the Territory, which will be under
the Product Trademark or other trademarks Controlled by Alvogen or its
Affiliates.

(b)    Alvogen shall obtain Pfenex’s written approval prior to the grant of any
sublicense and provide Pfenex a copy of the final executed sublicense agreement.

(c)    Alvogen shall be responsible for the failure by its sublicensees to
comply with all relevant restrictions, limitations and obligations in this
Agreement.

(d)    Alvogen shall also have the right to sublicense the Trademark License
granted pursuant to Section 6.1(a), provided that such sublicense shall be
(i) granted to the applicable approved sublicensee in conjunction with a
sublicense under the Product License granted pursuant to this Section 2.2, and
(ii) subject to the terms and conditions of this Section 2.2.

Section 2.3    No Implied Licenses; Retained Rights. Each Party acknowledges
that the rights and licenses granted under this Article II and elsewhere in this
Agreement are limited to the scope expressly granted. Accordingly, except for
the rights expressly granted under this Agreement, no right, title, or interest
of any nature whatsoever is granted whether by implication, estoppel, reliance
or otherwise, by either Party to the other Party. Without limiting the
obligations hereunder (including the exclusivity set forth in Section 2.4), all
rights with respect to Know-How, Patents or other Intellectual Property that are
not specifically granted herein are reserved to the owner thereof, and
specifically, Pfenex retains all rights under the Pfenex Technology to
(a) Commercialize, Product outside the Territory, (b) conduct development
activities with respect to Product (and components thereof including the Drug
Substance) worldwide, solely to support development and Commercialization of
Product outside the Territory and (c) engage and authorize Third Parties to
conduct the activities described in clauses (a) and (b). Alvogen agrees that it
will not, and it will ensure that its Affiliates will not, and it

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

will not grant any sublicensee the right to, use or otherwise exploit the Pfenex
Technology, except as expressly licensed and permitted in this Agreement.

Section 2.4    Non-Competition. Neither Party nor their respective Affiliates
shall, directly or indirectly, itself, through an Affiliate or otherwise,
(a) research, develop, seek or obtain NDA Approval or any other Regulatory
Approval in the Territory for (or take any actions directed thereto),
manufacture, market, import, offer for sale, sell or otherwise Commercialize
(including through a distributor or other Third Party) any Competing Product in
the Territory during the Term or (b) authorize or assist (including by investing
in or otherwise providing funding to) any Third Party to do any of the
foregoing.

ARTICLE III

DEVELOPMENT / REGULATORY ACTIVITIES

Section 3.1    Pfenex Responsibilities. Pfenex (itself or, subject to
Section 3.3, through its Affiliates or Third Parties) shall use Diligent Efforts
to:

(a)    conduct the development activities for Product in the Territory set forth
in the development plan and associated timelines attached hereto as
Exhibit 3.1(a) (as may be updated by the Executive Steering Committee, the
“Development Plan”) and such activities shall be conducted in accordance with
applicable cGxP and Applicable Law with the goal of supporting the preparation
and filing of an NDA for the Product and obtaining NDA Approval for the Product;

(b)    prepare, file with the FDA and defend the NDA for Product and obtain NDA
Approval for Product. In connection with the filing and review of such NDA,
Pfenex shall apply for and use Diligent Efforts to obtain a waiver (or
reduction) with respect to the PDUFA Fee, as provided in 21 U.S.C. 379h(d);
provided, however, if despite such Diligent Efforts, the FDA notifies Pfenex
that any PDUFA Fee is payable, then the Parties shall share the cost of such
PDUFA Fee equally (i.e., on a 50:50 basis). Accordingly, Alvogen shall remit its
share of the PDUFA Fee to Pfenex within five (5) Business Days of receipt of an
invoice therefor from Pfenex; and

(c)    Upon receipt of NDA Approval for Product, Pfenex shall file a notice with
the FDA (and copying Alvogen) under 21 CFR 314.72 transferring the NDA Approval
to Alvogen (the “Transfer Notice”).

Section 3.2    Alvogen Responsibilities.

(a)    Upon receipt of the Transfer Notice, Alvogen shall file a notice with the
FDA (and copying Pfenex) under 21 C.F.R. 314.72 accepting transfer of the NDA
Approval and specifying the date that the change in ownership is effective (the
“Transfer Effective Date”).

(b)    As of the Transfer Effective Date, Alvogen shall:

(i)    be responsible for and conduct (itself or, subject to Section 3.3(c),
through its Affiliates or Third Parties) (A) all Regulatory Commitment
Activities and post-

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

marketing surveillance studies and data collection and analysis with respect to
Product in the Territory; (B) all pharmacovigilance activities with respect to
Product in the Territory (subject to the PV Agreement); and (C) all medical
investigations and evaluations and the reporting of Adverse Drug Responses
related to Product in the Territory, in each case (clauses (A) – (C)) as
required by the FDA or under Applicable Law (collectively, the “Commitment
Activities”);

(ii)    have the exclusive right to control, and shall use Diligent Efforts to
conduct, a comprehensive strategy of all medical affairs matters relating to
Product in the Territory (the “Territory Medical Affairs Strategy”), including
with respect to (i) the preparation of any publication based on data and other
information relating to any trial or study with respect to Product in the
Territory, or (ii) the planning and implementation of congress participations,
medical education programs and key opinion leader or advisory board meetings
with respect to Product in the Territory; and

(iii)    use Diligent Efforts to take such other actions reasonably necessary to
maintain the NDA Approval for Product.

(c)    Alvogen shall bear all costs and expenses in connection with Alvogen’s
responsibilities under this Section 3.2 (the “Regulatory Commitment Costs”),
including the costs and expenses incurred in connection with the Commitment
Activities and the Territory Medical Affairs Strategy; provided that Pfenex may,
at its sole discretion, elect to reimburse Alvogen for any portion of such
Regulatory Commitment Costs, and any such reimbursed amounts shall not be
counted toward the amounts described in Section 10.2(b)(v).

Section 3.3    Coordination; Assistance; Subcontracting.

(a)    The Party responsible for conducting a particular activity pursuant to
this Article III (with respect to such activity, the “Responsible Party”) shall
keep the other Party (the “Other Party”) reasonably informed as to the
Responsible Party’s (and its Affiliates’) planned activities (including written
plans with estimated timelines) and progress with respect to such activities
(individually and collectively, the “Article III Activities”) through quarterly
updates to the Executive Steering Committee.

(b)    The Other Party shall cooperate and provide the Responsible Party with
reasonable assistance in connection with the performance by the Responsible
Party of its Article III Activities.

(c)    The Responsible Party may subcontract to Affiliates or Third Parties
(each, a “Subcontractor”) any portion of its responsibilities with respect to
development of Product in the Territory. Each Subcontractor shall enter into a
written agreement with the Responsible Party pursuant to which such
Subcontractor shall (i) be bound by obligations of confidentiality and non-use
with respect to the Confidential Information of the Other Party or otherwise
relating to Product at least as protective as the obligations set forth in
Section 8.1 through Section 8.3, (ii) be bound by obligations with respect to
Intellectual Property sufficient to enable the Responsible Party to comply with
the terms and conditions of this Agreement as if the Responsible Party completed
any such subcontracted Article III Activity itself, (iii) be required to make
representations and warranties with respect to debarment comparable to the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

representations and warranties made by the Responsible Party under
Section 9.2(g), (iv) be obligated to provide notice to the Responsible Party
upon becoming the subject of any investigation or debarment proceeding that
could lead to such Subcontractor becoming a Debarred Entity or Debarred
Individual, and (v) be required to comply with all Applicable Laws, including,
if applicable, cGxP. The Responsible Party shall supervise and be responsible
under this Agreement for the work of any such Subcontractor. No subcontracting
of any obligation or activity under this Agreement shall relieve the Responsible
Party of any of its obligations or responsibilities under this Agreement.

(d)    The Responsible Party shall, and shall cause each Subcontractor engaged
pursuant to Section 3.3(c) to, maintain complete and accurate books and records,
in sufficient detail (and in good scientific manner appropriate for patent and
regulatory purposes, when applicable, and in compliance with all Applicable
Laws) and for purposes of demonstrating compliance with the terms hereof, that
fully and properly reflect all work done and results achieved with respect to
development of Product in the Territory (the “Product Records”). The Responsible
Party shall retain all Product Records for a period of at least three (3) years
or for such longer period to the extent required by Applicable Law. During such
period, upon the written request of the Other Party, the Product Records shall
be subject to inspection and audit by and at the expense of the Other Party no
more than two times in any Annual Period. Such audits shall occur upon
reasonable notice and during normal business hours by an independent auditor
selected by the Other Party and reasonably acceptable to the Responsible Party.
The Other Party shall treat all information received or subject to review under
this Section 3.3(d) as Confidential Information of the Responsible Party in
accordance with the provisions of Article VIII. The Other Party shall cause its
independent auditor to enter into a confidentiality agreement, in form and
substance reasonably acceptable to the Responsible Party, to maintain such
records and information of the Responsible Party in confidence in accordance
with Article VIII and not use such records or information except to the extent
permitted by this Agreement, including any enforcement of the provisions hereof.

(e)    The Parties shall enter into one or more safety exchange or
pharmaco-vigilance agreements (each, a “PV Agreement”) on reasonable and
customary terms to ensure compliance with safety reporting requirements of all
applicable Regulatory Agencies globally (including in connection with
maintaining the NDA Approval for Product) by providing detailed procedures
regarding the collection, exchange and management of safety data relating to
Product, including but not limited to the establishment and maintenance of a
global safety database (which database shall be maintained by Alvogen), Adverse
Drug Responses collection and reporting, and maintenance of core safety
information. Pfenex (itself, its Affiliates and licensees) shall have reasonable
access to such database and the data therein, including the right to query such
data to determine and report safety signals.

Section 3.4    Regulatory Materials.

(a)    Prior to the Transfer Notice, Pfenex shall have the sole right to control
filing or submission of Regulatory Materials to the FDA with respect to the
Product including the NDA for Product, subject to Section 3.1 and the oversight
of and in consultation with the Executive Steering Committee, and shall be
responsible for managing all communications and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

interactions with the FDA with respect to Product in the Territory. From and
after the Transfer Notice, Alvogen shall have the sole right to control filing
or submission of Regulatory Materials with the FDA with respect to Product
including the NDA Approval for Product, subject to Section 3.2 and the oversight
of and in consultation with the Executive Steering Committee, and shall be
responsible for managing all communications and interactions with the FDA with
respect to Product in the Territory. In either case, prior to the filing of any
Regulatory Materials (including the NDA) for Product with the FDA, the filing
Party (the “Filing Party”) shall provide a copy thereof to the other Party
(through the Executive Steering Committee, the “Reviewing Party”) for its review
and comment. The Reviewing Party shall have fifteen (15) Business Days from the
date it receives a copy of any Regulatory Materials with respect to the Product
to provide the Filing Party with comments regarding such Regulatory Materials,
unless the FDA or Applicable Law requires that such Regulatory Material(s) be
filed on a timeline that does not reasonably permit such advanced notice, in
which case the Reviewing Party shall have as much time as is reasonably
practicable to provide the Filing Party with comments. The Filing Party shall
consider all such comments in good faith. The Filing Party shall, to the extent
permitted by Applicable Law, provide the Reviewing Party with (i) reasonable
advanced notice (and in no event less than fifteen (15) Business Days’ advance
notice whenever feasible) of substantive meetings with any Regulatory Agency in
the Territory that are either scheduled with or initiated by or on behalf of the
Filing Party or its Affiliates, (ii) an opportunity to have a reasonable number
(but at least two (2)) representatives participate in all substantive meetings
with the FDA with respect to Product, and in any case keep the Reviewing Party
informed as to all material interactions with the FDA with respect to Product,
and (iii) a copy of any material documents, information and correspondence
submitted to or received from the FDA with respect to Product as soon as
reasonably practicable.

(b)    To the extent permitted by Applicable Law and necessary or useful to
maintain the NDA Approval (including any supplement thereto) for Product in the
Territory, Alvogen shall have a right to refer to and use in any filing with
respect to the NDA Approval for Product to the FDA, all (i) regulatory filings
(including the NDA), (ii) NDA Approval, and (iii) documents, information and
data contained in such filings or approvals, which Pfenex has used or filed with
or produced to the FDA with respect to Product or the Pfenex Technology. Pfenex
shall submit and file with the FDA all documents necessary or advisable to grant
to Alvogen such rights to such filings, approvals, documents, information or
data, subject in each case to the requirements and restrictions of the FDA.
Alvogen may sublicense the right of reference set forth in this Section 3.4(b)
to its sublicensees for the Territory in accordance with Section 2.2.

(c)    To the extent permitted by Applicable Law and necessary or useful to
obtain or maintain any marketing or other approval or for the filing of any
Regulatory Materials for Product for the development, manufacture, or
Commercialization of Product outside the Territory, Pfenex shall have a right to
refer to and use in filing for such approvals with Regulatory Agencies outside
the Territory, all (i) Regulatory Materials (including the NDA), (ii) NDA
Approval, and (iii) documents, information and data contained in such filings or
approvals, which Alvogen has used or filed with or produced to the FDA with
respect to Product or the Pfenex Technology. Alvogen shall submit and file with
the applicable Regulatory Agency all documents necessary or advisable to grant
to Pfenex such rights to such materials, filings,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

approvals, documents, information or data, subject in each case to the
requirements and restrictions of the applicable Regulatory Agency. Pfenex may
sublicense the right of reference set forth in this Section 3.4(c) to its
licensees solely for use in connection with the development, manufacture, or
Commercialization of Product outside the Territory.

(d)    Each Party disclaims any representation or warranty that any filings,
approvals, documents, information or data provided as set forth in this
Section 3.4 shall meet the requirements of any particular country, or that such
filings, approvals, documents, information or data shall be adequate or usable
by the other Party in connection with seeking any marketing authorization for
Product in any particular country.

(e)    Each Party (the “Assisting Party”) shall cooperate and provide the other
Party with reasonable assistance in connection with the exercise by the other
Party of its rights and performance by the other Party of its obligations under
this Article III and, in connection therewith, the Assisting Party shall provide
to the other Party all Product dossiers and other information that are in the
Assisting Party’s possession or control (in such form as maintained by or on
behalf of the Assisting Party in the ordinary course of business, and without
obligation to provide any translations) and reasonably requested by the Other
Party for purposes of performing such obligations or exercising such rights with
respect to the Product, and the other Party shall be entitled to use such
dossiers and other information for such purpose.

ARTICLE IV

PAYMENTS

Section 4.1    Upfront License Payment. In partial consideration of Alvogen’s
rights under this Agreement, Alvogen shall pay to Pfenex a one-time upfront
license payment in the amount of Two Million Five Hundred Thousand Dollars
($2,500,000), such amount to be paid within 3 Business Days of the Effective
Date. Such upfront license payment shall be non-refundable and non-creditable.

Section 4.2    Support Payments.

(a)    On the later to occur of (a) October 31, 2018 and (b) within thirty
(30) days of Alvogen’s receipt from Pfenex of copy of the notice from the FDA
that FDA has accepted the NDA for Product for review, Alvogen shall pay to
Pfenex a one-time support payment in the amount of Two Million Five Hundred
Thousand Dollars ($2,500,000), in consideration of Pfenex’s production of
consistency batches of Product and related development and support activities.
Such support payment shall be non-refundable and non-creditable, provided that,
for the avoidance of doubt, all tangible materials arising from such consistency
batches shall be owned by Alvogen.

(b)    Alvogen agrees to either, at its option: (i) reimburse Pfenex for its
reasonable, out-of-pocket expenses approved in advance by Alvogen (which
approval will not be unreasonably withhold, conditioned or delayed) incurred
from and after June 1, 2018 with respect to Third Party consultant/contractors
engaged by Pfenex as of the Effective Date with respect to regulatory affairs,
quality, manufacturing and supply chain for the Product (the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

“Product Contractors”) or (ii) provide, at Alvogen’s cost, internal or external
experts (reasonably acceptable to Pfenex) to provide the support equivalent to
Product Contractors.

Section 4.3    Approval Payment. Within [***] of Alvogen’s receipt from Pfenex
of a copy of the notice NDA Approval for Product, Alvogen shall pay to Pfenex
[***].

Section 4.4    Therapeutically Equivalent Milestone Payment. In further
consideration of Alvogen’s rights under this Agreement, Alvogen shall pay to
Pfenex [***] within [***] of receipt of notice from the FDA that the Product is
Therapeutically Equivalent to the Reference Product [***]:

 

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

Such milestone payment shall be non-refundable and non-creditable.

Section 4.5    Profit Share. Commencing on the First Commercial Sale in the
Territory and continuing so long as there are Net Sales of Product in the
Territory, Alvogen shall pay to Pfenex a share of Gross Profit for each
Quarterly Period in an amount equal to the following (such percentage share paid
to Pfenex, the “Pfenex Profit Share”):

(a)    For each Quarterly Period that begins prior to receipt of notice from the
FDA that the Product is Therapeutically Equivalent to the Reference Product, the
percentage of Gross Profit during such Quarterly Period (“Quarterly Gross
Profits”) as set forth in the table immediately below:

 

Amount of Quarterly Gross Profits

   Percentage payable to Pfenex

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

(b)    For each Quarterly Period that begins on or after receipt of notice from
the FDA that the Product is Therapeutically Equivalent to the Reference Product,
[***] of Quarterly Gross Profits of Product in the Territory.

(c)    Within sixty (60) days following the end of each Quarterly Period
following the First Commercial Sale, Alvogen shall pay to Pfenex all amounts
payable pursuant to this Section 4.5 by wire transfer of immediately available
funds to the account designated by Pfenex.

Section 4.6    Reports. With respect to every Quarterly Period for which Alvogen
is obligated to make any payments under Section 4.5, Alvogen shall furnish to
Pfenex a written report for such Quarterly Period within thirty (30) days after
the end of such Quarterly Period showing in reasonably specific detail:

(a)    the total gross amounts invoiced for Product sold by all Selling Persons
and the calculation of Net Sales for Product during such Quarterly Period,
including amounts deducted by category from gross amounts invoiced to arrive at
Net Sales;

(b)    a reasonably detailed calculation of the COGs for Product invoiced during
such Quarterly Period;

(c)    calculation of Gross Profit; and

(d)    the total amounts due to Pfenex under Section 4.5.

Section 4.7    Payment Terms. All payments under this Agreement shall be made in
Dollars and, unless otherwise provided herein, shall be non-refundable and
non-creditable. Any payments or portions thereof due hereunder which are not
paid when due shall bear interest equal to the lesser of the rate equal to the
thirty (30) day effective federal fund rate (EFFR) for the date that payment was
due, as published by The Wall Street Journal, Internet Edition at www.wsj.com in
the “Money Rates” column, plus an additional two hundred (200) basis points, or
the maximum rate permitted by Applicable Law, calculated on the number of days
such payment is delinquent. This Section 4.7 shall in no way limit any other
remedies available to either Party.

Section 4.8    Records; Audit Rights. Alvogen shall, and shall cause other
Selling Persons to, maintain complete and accurate books and records, in
sufficient detail to confirm the accuracy of payments and costs with respect to
payments under this Agreement (the “Product Financial Records”). Alvogen shall
retain all Product Financial Records for a period of at least three (3) years or
for such longer period to the extent required by Applicable Law. During such
period, upon the written request of Pfenex, the Product Financial Records shall
be subject to inspection and audit by and at the expense of Pfenex no more than
two times in any Annual Period, unless for cause. Such audits shall occur upon
reasonable notice and during normal business hours by an independent auditor
selected by Pfenex and reasonably acceptable to Alvogen. Pfenex shall treat all
information received or subject to review under this Section 4.8 as Confidential
Information of Alvogen in accordance with the provisions of Article VIII. Pfenex
shall cause its independent auditor to enter into a confidentiality agreement,
in form and substance reasonably acceptable to Alvogen, to maintain such records
and information of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

Alvogen in confidence in accordance with Article VIII and not use such records
or information except to the extent permitted by this Agreement, including any
enforcement of the provisions hereof. If any such audit reveals that Alvogen has
failed to accurately make any payment required under this Agreement, then
Alvogen shall promptly pay to Pfenex any underpaid amounts due under this
Agreement, together with interest calculated as set forth in Section 4.7, or
Pfenex shall promptly pay to Alvogen any overpaid amounts paid under this
Agreement, as the case may be. If any such audit reveals an underpayment of
amounts due under this Agreement greater than five percent (5%) of the amounts
actually due for any Annual Period, then Alvogen shall pay the reasonable
out-of-pocket costs incurred in conducting such audit.

Section 4.9    Costs. Except as otherwise expressly provided herein, each Party
shall bear all costs and expenses of carrying out those activities allocated to
it hereunder, including the costs and expenses of its Affiliates and Third
Parties acting on its and its Affiliates’ behalf or under their authority.

Section 4.10    Annual Reconciliation and True-up. Certain payments and
measurement periods in this Agreement are based on Quarterly Periods, including
but not limited to the Distribution Cost Allowance, Gross Profit, and
Manufacturing Costs. The Parties shall perform a reconciliation of all such
amounts at the end of each Annual Period to determine what such amounts would
have been if they had been measured on the basis of an Annual Period (with
appropriate adjustments or consolidation of related caps, threshold amounts, and
other calculations). If the amount of any such payments that would have been
made under this Agreement for such Annual Period would have been different than
the payments calculated for the corresponding Quarterly Periods, then the
Parties shall adjust the payments in the last Quarterly Period to eliminate such
difference. The Parties, through the Executive Steering Committee, shall
establish a mechanism and timing to facilitate such reconciliation.

ARTICLE V

MANUFACTURE OF PRODUCT; SALES AND MARKETING

Section 5.1    Manufacturing Responsibility.

(a)    Except for the Product necessary for Pfenex to conduct the activities
described in Section 3.1, Alvogen shall be responsible for and control the
manufacturing of Product (and components thereof including Drug Substance and
any assembly and packaging of finished Products), for qualification of the
components required for the manufacture of such Product and preparing, filing
and obtaining all related and necessary Registrations (with the exception of the
NDA, which is addressed in Section 3.1) necessary for such manufacture for all
purposes under this Agreement, including for Commercialization, in the
Territory. In connection therewith, Alvogen may elect to manufacture, fill and
package Product itself or engage one or more Third Parties to manufacture, fill
or package Product on its behalf (each, a “Third Party Supplier”); however, such
engagement (other than with respect to Third Parties previously engaged by
Pfenex for such purpose) shall be subject to the prior approval of Pfenex, not
to be unreasonably withheld conditioned or delayed. For clarity, Pfenex shall be
responsible for the supply of all Product necessary for the conduct of the
activities described in Section 3.1.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

(b)    Promptly after the Effective Date, Alvogen shall assume responsibility
for establishing commercial supply agreements with each of Pfenex’s existing
Third Party suppliers of Product (and components thereof including Drug
Substance) in the supply chain for Product, the identity of which suppliers have
been disclosed to Alvogen. At the request of Alvogen, Pfenex shall cooperate
with and reasonably assist Alvogen to negotiate and enter into such agreements.

Section 5.2    Manufacturing Cooperation.

(a)    Promptly (but no later than thirty (30) days) after the Effective Date,
the Parties shall mutually develop a plan (together with a budget therefor) for
the reduction of COGs for the Product (the “COGs Reduction Plan”), which plan
shall be based upon the initial draft elements described in Exhibit 5.2.
Thereafter, [***].

(b)    Without limiting Alvogen’s obligations under this Section 5.2 and at the
request of Pfenex, the Parties agree to discuss through the Executive Steering
Committee the possibility of coordinating or otherwise using common sourcing,
contract manufacturer(s) or otherwise for the manufacture and supply of Product
(and components thereof including Drug Substance) and any assembly and packaging
of finished Products to (i) support the development and commercialization of the
Product thereof (x) by or on behalf of Alvogen in the Territory (or outside the
Territory to the extent that Alvogen or its Affiliate is a commercial partner
for a foreign equivalent of the Product in a country outside the Territory) and
(y) by or on behalf of Pfenex (or its designee(s)) outside of the Territory, and
(ii) take advantage of available economies of scale and other synergies. If the
Parties agree to any such coordination, then they will enter into a separate
agreement referencing this Agreement setting forth the details of such
agreement.

Section 5.3    Product Packaging and Labeling. Subject to Section 6.1, Alvogen
shall control the content and type of packaging (and any changes or supplements
thereto) for Product in the Territory.

Section 5.4    Product Documentation. Subject to Section 6.1, Alvogen shall
control the content and type of, and procurement of, at its own expense, all
Product Documentation (and any changes or supplements thereto) for Product in
the Territory.

Section 5.5    Product Recalls. Alvogen shall have the exclusive right to
control, and shall be responsible for, any recall of Product in the Territory.
Any costs and expenses related to such recall shall be allocated in accordance
with Article XI.

Section 5.6    Product Pricing and Promotion; Agency Contacts.

(a) Subject to Section 6.1, Alvogen shall, at its sole expense, have the
exclusive right to control, and shall be responsible for, the advertising,
marketing, promotion (including preparing and distributing Product
Documentation), sales prices and pricing, promotional and marketing strategies
and terms of sale for Product in the Territory. Alvogen shall be the contact for
review and discussion of all Product Documentation for Product with the
applicable Governmental Authorities in the Territory.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

(b)    If Alvogen or any of its Affiliates sells Product to a Third Party to
whom it also sells or otherwise provides other products or services (which are
not Bundled Products), Alvogen and its Affiliates shall not shift, allocate,
price, discount or otherwise weigh payments received in any such transaction or
any combination of transactions, with the purpose of reducing or disadvantaging
the Net Sales of Product in favor of any other product, service or consideration
in order to reduce the payments owed by Alvogen to Pfenex hereunder.

Section 5.7    Sales and Marketing. After the Transfer Effective Date, Alvogen
shall use Diligent Efforts (including with respect to the timing of the launch
of Product) to Commercialize Product in the Territory.

Section 5.8    Ex-Territory Sales; Export Monitoring.

(a)    Ex-Territory Sales. Subject to Applicable Law and any written agreement
covering Commercialization efforts outside the Territory, neither Party shall
engage in any advertising or promotional activities relating to Product directed
primarily to customers or other buyers or users of Product located outside the
Territory in the case of Alvogen or inside the Territory in the case of Pfenex
(or other Persons acting under its or its Affiliates’ authority) (such territory
with respect to such Party, the “Commercial Territory”) or accept orders for
Product from or sell Product into the other Party’s Commercial Territory for its
own account, and if a Party receives any order for Product in the other Party’s
Commercial Territory, it shall refer such orders to the other Party.

(b)    Export Monitoring. Each Party shall use Diligent Efforts to monitor
exports of Product from its own Commercial Territory for commercialization in
the other Party’s Commercial Territory using methods permitted under Applicable
Law that are commonly used in the industry for such purpose, and shall promptly
notify the other Party of any such exports of Product from its Commercial
Territory. Each Party agrees to take reasonable actions requested in writing by
the other Party that are consistent with Applicable Law to prevent exports of
Product from its Commercial Territory for Commercialization in the other Party’s
Commercial Territory.

ARTICLE VI

PRODUCT TRADEMARK; INTELLECTUAL PROPERTY LITIGATION

Section 6.1    Product Trademarks.

(a)    Subject to the terms and conditions of this Agreement, Pfenex hereby
grants to Alvogen an exclusive, transferable (solely in accordance with and
subject to Section 12.7), sublicensable (solely in accordance with and subject
to Section 2.2) license to use the Product Trademark solely for
Commercialization of Product in the Territory during the Term (the “Trademark
License”). To the extent that Alvogen obtains any right in the Product Trademark
(including any goodwill associated therewith), Alvogen hereby assigns the same
to Pfenex.

(b)    Prior to receipt of notice from the FDA that the Product is
Therapeutically Equivalent to the Reference Product, Alvogen shall Commercialize
Product in the Territory

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

solely under the Product Trademark, provided that Alvogen shall otherwise have
the sole right to select the trade dress, style of packaging, labeling and the
like used in connection with the Commercialization of Product in the Territory,
including promotional or advertising taglines. The Commercialization of Product
in the Territory under any Trademark other than the then-existing Product
Trademark (or any Trademark specific to Alvogen or its Affiliate) shall be
subject to the prior written consent of Pfenex, not to be unreasonably withheld,
delayed or conditioned. If Pfenex so consents, any such other trademark under
which Product is Commercialized in the Territory, including all goodwill
associated therewith, shall collectively be within the Product Trademark and
Pfenex shall be the exclusive owner of each Product Trademark and licensed to
Alvogen pursuant to Section 6.1(a). Pfenex shall register and renew, at its
expense, each such Product Trademark in the Territory.

(c)    Alvogen shall fully comply with all reasonable guidelines, if any,
communicated in writing by Pfenex concerning the use of the Product Trademark.
Alvogen shall not challenge or assist others to challenge the Product Trademark
(except to the extent such restriction is expressly prohibited by Applicable
Law) or the registration thereof or attempt to register any trademarks, marks or
trade names confusingly similar to those of Pfenex. Alvogen shall not engage in
any activity that would adversely affect the name, reputation or goodwill of
Pfenex or the Product. Except as set forth in this Section 6.1, nothing
contained in this Agreement shall grant or shall be deemed to grant to Alvogen
any right, title or interest in or to the Product Trademark. Upon termination of
this Agreement, Alvogen shall immediately cease to use the Product Trademark.

(d)    To the extent permitted by Applicable Law, at Pfenex’s election, the
Product Documentation, including labels (subject to space limitations) shall
include the Pfenex tradename and associated mark (as may be updated from time to
time, the “Pfenex Housemark”) to be placed in a size (but at least seventy-five
percent (75%) of that of Alvogen or its Affiliate) and location reasonably
agreed to by the Parties and consistent with the standards of the pharmaceutical
industry. Subject to the foregoing, Pfenex hereby grants to Alvogen, its
Affiliates and Third Party distributors a limited right to use the Pfenex
Housemark solely in connection with the sale and marketing of Product in the
Territory in accordance with this Agreement. The Pfenex Housemark and all
goodwill associated therewith, and all applications, registrations, extensions
and renewals and other rights relating thereto, shall be the sole property of
Pfenex. Accordingly, to the extent Alvogen obtains any right with respect
thereto, it hereby assigns the same to Pfenex. Pfenex shall have the sole right
to register and renew, at its expense, the Pfenex Housemark, or any portion
thereof, in any country or jurisdiction of Pfenex’s choosing.

Section 6.2    Ownership of Product Inventions. All right, title and interest in
and to all inventions and Know-How, including all Intellectual Property rights
in the foregoing, made, conceived, reduced to practice or otherwise generated by
or on behalf of a Party or its Affiliates, or jointly by or on behalf of the
Parties or their Affiliates, in connection with this Agreement including
Alvogen’s manufacture and supply of Product (collectively, “Product Inventions”)
shall be solely owned by Pfenex. Alvogen hereby assigns to Pfenex all of its
right, title and interest in and to all Product Inventions (including related
Patents and Know-How) and agrees to execute and deliver all documents and
instruments reasonably requested by Pfenex to effect,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

evidence or record the foregoing assignment. Alvogen shall promptly disclose to
Pfenex all Product Inventions made, conceived, reduced to practice or otherwise
generated by or on behalf of Alvogen or its Affiliates, solely or jointly, and
shall promptly respond to reasonable requests from Pfenex for additional
information relating to such Product Inventions.

Section 6.3    Patent Prosecution and Maintenance of Product Inventions.

(a)    Pfenex shall have the first right to Prosecute and Maintain all Patents
claiming Product Inventions, at its own cost and expense, in the Territory.
Pfenex shall consult with Alvogen and keep Alvogen reasonably informed of the
status of such Patents in the Territory and shall promptly provide Alvogen with
all material correspondence received from the U.S. Patent and Trademark Office
(the “PTO”) in connection therewith. In addition, Pfenex shall promptly provide
Alvogen with drafts of all proposed material filings and correspondence to the
PTO with respect to such Patents for Alvogen’s review and comment prior to the
submission of such proposed filings and correspondence. Pfenex shall consider in
good faith any comments provided by Alvogen in a timely manner, prior to
submitting such filings and correspondence to the PTO. If Pfenex decides to
discontinue the Prosecution or Maintenance of any such Patent, it shall notify
Alvogen of such decision. Thereafter, Alvogen shall have the right, but not the
obligation, to Prosecute and Maintain such Patent at its own cost and expense,
if doing so does not, in Pfenex’s reasonable, good faith determination, cause a
material adverse effect on Pfenex’s Intellectual Property rights covering
products other than Product.

(b)    Alvogen acknowledges the highly proprietary and confidential nature of
unpublished patent applications and related information and without limiting the
provisions of Article VIII agrees to limit the access to any such applications
and information received from Pfenex hereunder to those who need such access for
the purposes of this Section 6.3 and limit the use thereof solely to the
purposes of this Section 6.3. Without limiting the foregoing, any disclosures
made pursuant to this Section 6.3 will be structured in a manner so as to
provide reasonable access to the applicable information while limiting the risk
of adversely affecting the patentability of the subject matter disclosed.

Section 6.4    Third Party Actions.

(a)    In the event that any Third Party commences any Action against either
Party or any of such Party’s Affiliates alleging that the Product (including the
use or the manufacture of Product) infringes any Intellectual Property of such
Third Party in the Territory (a “Third Party Action”), the Party against whom
such Action is commenced shall provide the other Party prompt written notice
thereof, and Alvogen shall have the sole right and responsibility to control the
defense of such Third Party Action (including the right to seek any license from
such Third Party, or enter into any settlement or compromise or consent to any
judgment with respect thereto) at Alvogen’s sole expense. If Pfenex or its
Affiliate is a defendant, then Pfenex or its Affiliate shall have the right to
participate with counsel of its selection (at its cost and expense) and Alvogen
shall use counsel reasonably acceptable to Pfenex, at Alvogen’s sole cost and
expense, and Alvogen shall continue to control and defend Pfenex or its
Affiliate until final judgment or settlement in such Third Party Action.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

(b)    Pfenex shall provide cooperation and assistance reasonably requested by
Alvogen in connection with any such Third Party Action, including (i) providing
Alvogen with detailed responses to its inquiries, and (ii) identifying and
providing witnesses who will assist in the preparation of evidence, provide
written evidence, appear as witnesses in court.

(c)    In the event that, in the reasonable judgment of Alvogen (after
consultation with Pfenex), a Third Party is likely to commence an Action against
either Party or any of such Party’s Affiliates alleging that the Product
(including the use or the manufacture of Product) infringes any Intellectual
Property of such Third Party in the Territory, then Alvogen shall have the sole
right and responsibility to conduct inter partes actions, conduct post-grant
proceedings before the PTO or seek a declaratory judgment in respect of any
Patent that may be asserted against the Product.

Section 6.5    Enforcement Actions.

(a)    Each Party shall promptly give the other Party written notice (each, an
“Infringement Notice”) of any actual or suspected infringement, misappropriation
or other violation by a Third Party of the Pfenex Technology in the Territory
(“Infringing Activity”) that come to such Party’s or any of its Affiliates’
attention, as well as the identity of such Third Party and any evidence of such
Infringing Activity within such Party’s or any of its Affiliates’ custody or
control that such Party or any of its Affiliates is reasonably able to provide.

(b)    Alvogen shall have the first right, but not the obligation, at its sole
cost and expense, to take any action in response to Infringing Activity arising
from the development, manufacture and/or Commercialization of a Competing
Product in the Territory (each, an “Enforcement Action”) and to enter into or
permit the settlement of such Enforcement Action; provided that Alvogen shall
provide prompt written notice of any Enforcement Action to Pfenex, permit Pfenex
(subject to the Common Interest Agreement) to review and comment on such
Enforcement Action and give reasonable consideration to any comments made by
Pfenex in relation to such Enforcement Action. If required by Applicable Law and
to the extent Alvogen does not have standing, Pfenex shall permit, and shall
take all actions reasonably necessary to enable, an Enforcement Action to be
brought in its name, including being joined as a necessary party, at Alvogen’s
sole cost and expense (other than any counsel selected separately to represent
Pfenex). Alvogen may not settle, compromise or consent to any judgment with
respect to any Enforcement Action without the prior written consent of Pfenex,
not to be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Alvogen shall not have the right to initiate an Enforcement Action if
Pfenex has provided notice to Alvogen specifying that, in Pfenex’s reasonable
opinion (based on advice of patent counsel), (i) the initiation of such
Enforcement Action is likely to invalidate or narrow the claims of any Pfenex
Patent and (ii) such invalidation or narrowing would likely have a material
adverse impact on Pfenex or its Affiliates or the Pfenex Technology.

(c)    If Alvogen does not institute an Enforcement Action against the
Infringing Activity within three (3) months from the date of the Infringement
Notice, Pfenex shall have the right, but not the obligation, at Pfenex’s sole
cost and expense, to bring the Enforcement Action; provided that Pfenex shall
provide prompt written notice of any such Enforcement Action to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

Alvogen, permit Alvogen (subject to the Common Interest Agreement) to review and
comment on strategic decisions and material pleadings and communications
regarding such Enforcement Action and give reasonable consideration to any
comments made by Alvogen in relation to such Enforcement Action. In such case
and if required by Applicable Law and to the extent Pfenex does not have
standing, Alvogen shall permit, and shall take all actions reasonably necessary
to enable, an Enforcement Action to be brought in its name, including being
joined as a necessary party, at Alvogen’s sole cost and expense. Pfenex may not
enter into any settlement or consent to any judgment with respect to any such
Enforcement Action without the prior written consent of Alvogen, not to be
unreasonably withheld, delayed or conditioned.

(d)    In any Enforcement Action instituted by either Pfenex or Alvogen to
enforce the Pfenex Technology as provided herein above, the other Party (the
“Cooperating Party”) shall, at the reasonable request of the Party initiating
such Enforcement Action (the “Enforcing Party”), cooperate and provide
reasonable assistance to the Enforcing Party, including (i) providing the
Enforcing Party with documents (whether in written, electronic or other form)
related to the Pfenex Technology in the Territory, (ii) identifying and
describing any Intellectual Property that has been incorporated into the Pfenex
Technology in the Territory by the Cooperating Party, (iii) allowing inspection,
whether court-ordered or otherwise, of any facility owned, operated or
controlled by the Cooperating Party in the Territory, and (iv) identifying and
providing witnesses who will assist in the preparation of evidence, provide
written evidence, appear as witnesses in court and assist in other ways that the
Enforcing Party reasonably requests. To the extent that the cooperation or
assistance requested results in external costs being incurred by the Cooperating
Party, then the Enforcing Party shall be responsible for the payment of all
reasonably incurred external expenses.

Section 6.6    Patent Extensions; Orange Book Listings; Patent Certifications.
If elections with respect to obtaining patent term extension or supplemental
protection certificates or their equivalents in Territory with respect to the
Product becomes available, upon NDA Approval for the Product, Pfenex and Alvogen
shall mutually agree on the determination of which issued Patent to extend for
the Product, and Alvogen shall take such reasonable actions as are necessary to
effectuate or assist in such extension.

(a)    With respect to regulatory exclusivity periods, Pfenex, prior to the
transfer of the NDA Approval, and Alvogen or its Affiliate, following such
transfer, shall be responsible for seeking and maintaining all such regulatory
exclusivity periods that may be available for the Product in the Territory,
subject to approval of the Party that is not responsible for seeking and
maintaining such exclusivity, such approval not to be unreasonably withheld,
delayed or conditioned. The Party that is responsible therefor shall make all
filings necessary to list the appropriate exclusivity periods and Pfenex
Patents, if any, in the Orange Book with respect to the Product, and the Parties
shall mutually agree on which Pfenex Patents, if any, to list in the Orange Book
with respect to the Product.

(b)    Pfenex and Alvogen shall each notify and provide the other Party with
copies of any notice of a Paragraph IV Patent Certification (including any
associated documents) by a Third Party filing an ANDA or an NDA, or any other
similar patent certification by a Third Party in the Territory, in each such
case referencing Product. Such notification and copies will

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

be provided to the other Party promptly (but no later than within five
(5) Business Days) after receipt of such notification and will be sent to the
address set forth in Section 12.2.

Section 6.7    Reimbursement Requirements.    To the extent that any Party would
be required pursuant to this Article VI to reimburse or pay the other Party for
any costs or expenses incurred by such other Party, such obligation shall be
subject to submission by such other Party of reasonable documentation with
respect thereto. To the extent that either Party would be entitled to be
reimbursed for, or otherwise have paid, any costs or expenses incurred by such
Party, such costs and expenses shall only be reimbursed or paid to the extent
reasonably incurred by such Party and submitted for reimbursement or payment
pursuant to an invoice, which shall be payable in accordance with Section 4.7.

Section 6.8    Recovered Amounts. [***].

Section 6.9    Common Interest Agreement. The Parties acknowledge they have
entered into the certain common interest agreement effective September 1, 2017
(the “Common Interest Agreement”).

Section 6.10    Patent Marking. Alvogen shall mark (or cause to be marked)
Product Commercialized in the Territory with appropriate Pfenex Patent numbers
or indicia as provided 35 U.S.C 287(a).

ARTICLE VII

EXECUTIVE STEERING COMMITTEE

Section 7.1    Formation and Purpose. In order to oversee, review and coordinate
the activities of the Parties under this Agreement, Pfenex and Alvogen will form
an executive steering committee upon the Effective Date (the “Executive Steering
Committee”), whose initial members are listed in the Product Memo. The Executive
Steering Committee shall, in accordance with the procedures set forth in
Section 7.4, (a) review and comment on the development and Commercialization of
Product in the Territory, (b) consult with Pfenex regarding filing the NDA with
the FDA, (c) review and comment on the creation and implementation of strategies
related to the Pfenex Patents and Patents of Third Parties, in each case with
respect to the development (including obtaining NDA Approval), Commercialization
of Product in the Territory (collectively, “IP Strategy”), (d) serve as a forum
for discussion of matters relating to the development and Commercialization of
Product in the Territory, (e) establish one or more working committees and
subcommittees as may be established by mutual consent of Pfenex and Alvogen
(each, a “Working Committee”), and (f) perform such other duties as are
specifically assigned to the Executive Steering Committee in this Agreement. The
Executive Steering Committee shall be the primary forum for Pfenex and Alvogen
to communicate with one another regarding the plans for, and progress of, the
development and Commercialization of Product in the Territory.

Section 7.2    Membership. The Executive Steering Committee shall consist of
three (3) employees of Alvogen (or its Affiliate) appointed by Alvogen and three
(3) employees of Pfenex appointed by Pfenex. Unless otherwise agreed by the
Parties, the Executive Steering Committee and each Working Committee shall have
at least one (1) member with relevant decision-making

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

authority from each Party such that such committee is able to effectuate all of
its decisions within the scope of its responsibilities. Each Party shall ensure
that each of its members of the Executive Steering Committee shall be subject to
the obligations of non-use and non-disclosure of Confidential Information set
forth in Article VIII.

Section 7.3    Meeting Requirements. The Executive Steering Committee shall meet
on a quarterly basis (or more or less frequently if Pfenex and Alvogen mutually
agree) during the Term, and shall hold its first meeting within thirty (30) days
after the Effective Date. The Executive Steering Committee may meet by phone,
videoconference or in person. Each meeting shall be held on a date to be agreed
upon by Pfenex and Alvogen. Notwithstanding the foregoing, meetings may be
called at any time if requested by either Party by prior written notice,
including the proposed agenda of the meeting, sent to the other Party at least
two (2) weeks in advance; provided that if a meeting is requested to be convened
urgently pursuant to this Agreement, Pfenex and Alvogen shall convene such
meeting as promptly as is practicable. At least one (1) member designated by
Alvogen and one (1) member designated by Pfenex shall be required to be present
at or participating in the meeting in order to establish a quorum for such
meeting. Each Party shall be able to invite a reasonable number of observers
(who may include consultants and experts) to each Executive Steering Committee;
provided that each such individual is subject to confidentiality obligations
consistent with the provisions of Sections 8.1, 8.2 and 8.3.

Section 7.4    Decision-Making; Dispute Resolution.

(a)    The Executive Steering Committee shall have a single chairperson who
shall (i) solicit agenda items from the other Executive Steering Committee
members, coordinate and prepare the agenda (which shall include any agenda items
reasonably proposed by Executive Steering Committee members from the other
Party), provide the agenda along with appropriate information for such agenda
reasonably in advance (to the extent possible) of any meeting and ensure the
orderly conduct of the Executive Steering Committee’s meetings, (ii) attend
(subject to the below) each meeting of the Executive Steering Committee, and
(iii) prepare and issue minutes of each meeting (which shall accurately reflect
the discussions and decisions of the Executive Steering Committee at such
meeting) in accordance with Section 7.5. Such minutes from each Executive
Steering Committee meeting shall not be finalized until the Executive Steering
Committee members from the other Party have reviewed and confirmed the accuracy
of such minutes as described in Section 7.5 and if not previously confirmed,
such matter shall be the first order of business at the next Executive Steering
Committee meeting. The Party appointing the chairperson shall alternate between
Pfenex and Alvogen every calendar year, and shall initially be designated by
Alvogen. In the event the chairperson or another member of the Executive
Steering Committee from either Party is unable to attend or participate in any
meeting of the Executive Steering Committee, the Party who appointed such
Executive Steering Committee chairperson or member may appoint a substitute
chairperson or other member for that meeting. All decisions of the Executive
Steering Committee and any Working Committee shall be made by consensus, with
each Party having one (1) vote. Each Party shall work in good faith to reach
consensus on matters and in no event shall either Party unreasonably withhold,
condition or delay any approval or other decision of the Executive Steering
Committee or a Working Committee hereunder. In the event a Working Committee
fails to reach consensus with

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

respect to a particular matter within its authority, then upon request by either
Party such matter shall be referred to the Executive Steering Committee for
resolution.

(b)    If the Executive Steering Committee is unable to reach a decision as to
any matter within its authority (including any matter expressly required to be
resolved by the Executive Steering Committee pursuant to this Agreement) after a
period of ten (10) Business Days, then either Pfenex or Alvogen may provide
written notice of such dispute to the President or Chief Executive Officer of
the other Party and such matter shall be resolved as set forth below. The Chief
Executive Officers (or their respective designees, who shall be senior officer
of Pfenex and Alvogen, but shall not be members of the Executive Steering
Committee) of each of Pfenex and Alvogen shall discuss the dispute in person or
telephonically and use their good faith efforts to resolve the dispute within
thirty (30) days after submission of such dispute to such officers. If any such
dispute is not resolved by the Chief Executive Officers or their designees
within thirty (30) days after submission of such dispute to such officers, then:

(i)    the Chief Executive Officer of Pfenex shall have authority to finally
resolve, in such officer’s reasonable discretion exercised in good faith, all
disputed matters related to (A) the Pfenex Technology and the Prosecution and
Maintenance of Patents claiming Product Inventions and the enforcement thereof
(except for matters that Alvogen has the right to control pursuant to
Section 6.5(c)), (B) communications with the FDA and the content of the NDA and
other Regulatory Materials (up and through the date of the Transfer Notice),
(C) the Development Plan prior to the Transfer Notice and the conduct of the
activities thereunder as described in Section 3.1(a), (D) the content of
proposed publications or presentations under Section 8.8, (E) the COGs Reduction
Plan or the implementation thereof under Section 5.2(a) and (F) the existence of
Safety Reasons under either Section 10.2(a)(iii) or Section 10.2(b)(iii); and

(ii)    the Chief Executive Officer of Alvogen shall have authority to finally
resolve, in such officer’s reasonable discretion exercised in good faith, all
matters related to (A) IP Strategy (other than as referenced in
Section 7.4(b)(i)(A)), (B) regulatory affairs with respect to Product in the
Territory (including communications and filings with the FDA) (only after the
Transfer Notice as referenced in Section 7.4(b)(i)(B)) and (C) the manufacture
and Commercialization of Product in the Territory.

Section 7.5    Meeting Minutes. The Parties shall reasonably cooperate to
finalize the definitive minutes of the Executive Steering Committee no later
than thirty (30) days after the meeting to which the minutes pertain, as
follows: (a) the chairperson of the Executive Steering Committee shall be
responsible for preparing and sending a draft of the minutes to the other
Party’s members, and shall furnish such draft within ten (10) days of such
meeting, (b) the other Party’s members shall have ten (10) days after receiving
the draft minutes to collect comments and to discuss any modifications thereof,
and (c) within the following ten (10) days any disputes as to the minutes shall
be resolved between the Parties and the final version of the minutes shall be
issued by the Party appointing the chairperson which shall be subject to
approval by Alvogen and Pfenex by signing and dating the minutes or unanimous
approval of the Executive Steering Committee at its next meeting. The minutes
shall include a list of any actions, decisions or determinations approved by the
Executive Steering Committee and a list of any issues yet to be

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------

resolved. In addition, the minutes shall set forth the place and date where the
next meeting shall be held.

Section 7.6    Expenses. Each of Pfenex and Alvogen shall be responsible for the
expenses of the participation of its members in the Executive Steering Committee
and any Working Committees, including travel costs.

Section 7.7    Working Committees. Each Working Committee shall (a) be comprised
as the Executive Steering Committee determines is necessary to fulfill its
responsibilities (it being understood that a particular Working Committee may
not necessarily have the same number of members from each Party), and (b) report
into and be subordinate to the Executive Steering Committee. A Working Committee
shall only have the authority expressly delegated to such Working Committee by
the Executive Steering Committee. Each Working Committee shall keep the
Executive Steering Committee regularly informed of the activities that it is
tasked with overseeing or otherwise carrying out, both through in-person and
written reporting as reasonably necessary for the Executive Steering Committee
to fulfill its responsibilities with respect thereto.

Section 7.8    Committee Authority. Notwithstanding the creation of the
Executive Steering Committee and any Working Committee, each Party shall retain
the rights, powers and discretion granted to it under this Agreement, and no
committee shall be delegated or vested with rights, powers or discretion unless
such delegation or vesting is expressly provided herein, or the Parties
expressly so agree. Neither the Executive Steering Committee nor any Working
Committee shall have the power to (a) amend, modify or waive compliance with
this Agreement, (b) to determine whether or not a Party has met its diligence or
other obligations under the Agreement, or (c) to determine whether or not a
breach of this Agreement has occurred, and no decision of the Executive Steering
Committee or any such Working Committee, as applicable, shall be in
contravention of any terms and conditions of this Agreement. It is understood
and agreed that issues to be formally decided by the Executive Steering
Committee and any Working Committee, as applicable, are only those specific
issues that are expressly provided in this Agreement to be decided by the
Executive Steering Committee and any such Working Committee, as applicable.

Section 7.9    Day-to-Day Responsibilities. Each Party shall be responsible for
day-to-day implementation and operation of the activities under this Agreement
for which it has or is otherwise assigned responsibility under this Agreement,
provided that such implementation is not inconsistent with the express terms and
conditions of this Agreement, the decisions of the Executive Steering Committee
or any Working Committee within the scope of its authority specified herein or
Applicable Law. In the event that Pfenex renders such a binding decision, Pfenex
shall provide Alvogen with written notice of the decision within thirty
(30) days, including a description, in reasonable detail, of Pfenex’s reasoning
in support of the decision.

Section 7.10    Cooperation; Withdrawal.

(a)    A Party that is obligated to cooperate with the other Party hereunder
(i) may consider all relevant factors including its other then-current
obligations and resource commitments when determining whether the cooperation
activities are reasonable, and (ii) shall not be obligated to obtain any
additional resources (including hire any personnel) to accomplish

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

its cooperation hereunder. Such Party’s obligation to cooperate in a particular
activity shall not alleviate the other Party’s obligation to perform the
underlying activity.

(b)    At any time after proper delivery of the Transfer Notice, and for any
reason, Pfenex shall have the right to withdraw from participation in the
Executive Steering Committee or any or all of the Working Committees upon notice
to Alvogen referencing this Section 7.10(b), which notice shall be effective
immediately upon receipt. Thereafter, (i) any information, documents or reports
that a Party is otherwise required to provide to the Executive Steering
Committee pursuant to this Agreement shall be provided directly to the other
Party, and (ii) any matters delegated to the Executive Steering Committee
pursuant to this Agreement shall be made by mutual written agreement of the
Parties, subject to the dispute resolution and final decision-making provisions
of Section 7.4(b). For purposes of clarification, Pfenex’s withdrawal from the
Executive Steering Committee or any Working Committee shall not affect any other
obligation or responsibility of Pfenex set forth in this Agreement.

ARTICLE VIII

CONFIDENTIALITY; TAXES; NONSOLICITATION; PUBLICATIONS

Section 8.1    Confidentiality. Each of Pfenex and Alvogen acknowledges that, in
the course of discussions and negotiations and performing its obligations
hereunder, (a) it has received or may receive information from the other Party
and (b) the other Party may disclose to it information, data and processes that
such other Party wishes to protect from use by and disclosure to Third Parties
(all information described in clauses (a) and (b), unless subject to the
Confidentiality Exceptions, “Confidential Information”). Each Party shall retain
in confidence all Confidential Information of the other Party and (except as
expressly provided herein) shall not (i) use Confidential Information of such
other Party for any purpose other than the purposes indicated herein and in
connection with the performance of this Agreement or (ii) disclose such
Confidential Information to a Third Party other than its Agents without the
written consent of such other Party. Confidential Information shall not include
information that: (A) is or becomes public knowledge (through no fault of the
receiving Party or its Agents); (B) is made lawfully available to the receiving
Party, other than under an obligation of confidentiality, by a Third Party that,
to the knowledge of the receiving Party, is under no duty of confidentiality to
the disclosing Party; (C) is already in the receiving Party’s possession at the
time of receipt from the disclosing Party (and such prior possession can be
reasonably demonstrated by competent evidence by the receiving Party) other than
as a result of disclosure by a Third Party that, to the actual knowledge of the
receiving Party, was under a duty of confidentiality to the disclosing Party
with respect to such information; or (D) is independently developed by the
receiving Party or its Affiliates without the use of or reference to
Confidential Information of the other Party (and such independent development
can be reasonably demonstrated by competent evidence prepared by the receiving
Party) ((A) – (D), collectively, the “Confidentiality Exceptions”).
Notwithstanding the foregoing, a receiving Party may use and disclose
Confidential Information of the other Party (I) to the extent required by
Applicable Law; provided, however, that if legally permissible, the receiving
Party shall give the disclosing Party advance written notice as promptly as is
practicable to permit it to seek a protective order or other similar order, at
the disclosing Party’s sole cost, with respect to the disclosure of such
Confidential Information, and, thereafter, the receiving Party shall disclose
only the minimum Confidential Information that it is

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

advised by counsel is required to be disclosed in order to comply, (II) to the
extent such disclosure is reasonably necessary for the Prosecution and
Maintenance of Patents (including applications therefor) in accordance with
Section 6.3, prosecuting or defending litigation, conducting preclinical or
clinical studies, or obtaining and maintaining NDA Approval (including NDA
Approval), (III) in communication with consultants and advisors (including
financial advisors, lawyers and accountants) and others on a need to know basis,
in each case, under appropriate nondisclosure and non-use obligations
substantially equivalent to those of this Agreement (provided that the
disclosing Party shall be responsible for any breach of this Section 8.1 by
those parties to which it discloses Confidential Information), or (IV) to the
extent mutually agreed to by the Parties in writing.

Section 8.2    Agents. Each of Pfenex and Alvogen shall limit disclosure of the
other Party’s Confidential Information to only those of its Affiliates,
directors, managers, officers, employees and others (collectively “Agents”) who
are concerned with the performance of this Agreement, have a legitimate need to
know such Confidential Information in the performance of their duties and are
bound by written obligations of non-disclosure and nonuse at least as protective
of the disclosing Party and its Confidential Information as the terms hereof.
Each Party shall be responsible for any breach of Section 8.1 by its Agents and
advisors (including financial advisors, lawyers and accountants) and shall take
all reasonably necessary measures to restrain its Agents and advisors (including
financial advisors, lawyers and accountants) from unauthorized disclosure or use
of the Confidential Information.

Section 8.3    Restrictions on Sharing Information. Notwithstanding anything to
the contrary, neither Party shall be obligated pursuant to this Agreement to
provide, or grant access to, any information (a) that it reasonably and in good
faith considers to be Confidential Information it is prevented from disclosing
to the other Party by an enforceable confidentiality agreement with a Third
Party and that such Party used Diligent Efforts to obtain the consent of such
Third Party to provide or grant access to the other Party, (b) the disclosure of
which would adversely affect the attorney-client privilege between such Party
and its counsel, or (c) the disclosure of which is not permitted pursuant to any
Applicable Law or requirement of a Governmental Authority; provided in each case
where information was not provided or access was not granted as would otherwise
be required under this Agreement, such Party shall inform the other Party of the
reason it was not provided or granted and a description of the specific nature
of the applicable information. Following the Effective Date and during the Term,
in connection with entering into any material agreement (or material amendment
thereof) with any Third Party related to the Business, each Party agrees to use
Diligent Efforts to negotiate with such Third Party to include provisions in
such agreement (or such amendment) sufficient to allow the other Party to
receive relevant Confidential Information of such Third Party.

Section 8.4    Prior Agreements. This Agreement supersedes the Prior Agreements
in their entirety, including with respect to information disclosed thereunder.
All information exchanged between the Parties under the Prior Agreements shall
be deemed Confidential Information of the disclosing Party and shall be subject
to the terms of Section 8.1, Section 8.2 and Section 8.3.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

Section 8.5    Taxes.

(a)    The Parties agree that for U.S. federal income tax purposes they will
treat the transaction under this Agreement, unless otherwise required by
Applicable Law, as a collaboration agreement that does not constitute a
partnership or a joint venture, and agree to not take (or cause any Person to
take), any position on any Tax return or in the course of any audit, examination
or other proceeding inconsistent with such treatment, unless otherwise required
by Applicable Law and except upon a final determination of the applicable Taxing
Authority.

(b)    Any and all payments by or on account of any obligation of any Party
under this Agreement shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the reasonable and good faith discretion of the applicable
withholding Party) requires the deduction or withholding of any Tax from any
such payment by any Party, then the applicable Party shall be entitled to make
such deduction or withholding, any amount so deducted or withheld shall be
deemed paid to the other Party that was entitled to the payment subject to
withholding, shall timely pay the full amount deducted or withheld to the
relevant Taxing Authority in accordance with Applicable Law. To Alvogen’s
Knowledge, Applicable Law, does not require Alvogen to withhold any of Taxes
from any payment required under this Agreement. To the extent that as a result
of any change in any Tax law a payment to Pfenex pursuant to this Agreement
becomes subject to U.S. federal or Malta withholding Tax (or to an increased
rate of such withholding) after the date hereof, Alvogen shall indemnify Pfenex,
within ten (10) days after demand therefor, for the full amount of any
withholding Taxes imposed on such payment (including U.S. federal or Malta
withholding Tax imposed on amounts payable under this Section 8.5(b)).
Notwithstanding anything to the contrary, if Pfenex or any Affiliate thereof
actually obtains a refund or a credit from any Taxing Authority for any portion
of any Tax for which it was indemnified under this Section 8.5(b) by Alvogen,
Pfenex shall promptly reimburse Alvogen the amount of such refund or credit;
and, upon request by Alvogen, Pfenex shall obtain available refunds or credits
with respect to any such Taxes.

(c)    Any Assignee shall indemnify the Non-Assigning Party, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 8.5) payable or paid by such Non-Assigning Party or
required to be withheld or deducted from a payment to such Non-Assigning Party
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Taxing Authority. Notwithstanding anything to the contrary in this
Agreement, if a Party (the “Taxed Party”) obtains a refund or credit from any
Taxing Authority for any portion of any Indemnified Tax paid by the other Party,
then the Taxed Party shall promptly reimburse the other Party the amount of such
refund or credit (but only to the extent of payments made under this
Section 8.5(c) with respect to the Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses (including Taxes) of such Taxed Party and
without interest (other than interest paid by the relevant Taxing Authority with
respect to such refund or credit), and upon request, the Taxed Party shall use
Diligent Efforts to obtain available refunds or credits with respect to any such
Indemnified Taxes provided, however, that such Taxed Party, upon the request of
such Taxed Party, shall repay to such Taxed Party the amount of refund or credit
paid

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

over pursuant to this sentence in the event that such Taxed Party is required to
repay such refund or credit to such Taxing Authority.

(d)    All transfer, documentary, sales, use, excise, customs, charges, duties,
ad valorem, value added, stamp, registration, recording, property and other such
similar Taxes (other than, for the avoidance of doubt, Taxes assessed against
income), and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) lawfully assessed or charged in
connection with any of the transactions contemplated under this Agreement
(collectively, “Transfer Taxes”) shall be paid and borne 50% by Alvogen and 50%
by Pfenex when due, and the Party responsible under such Applicable Law for
paying such Transfer Taxes shall, at its own expense, file all necessary Tax
returns and other documentation with respect to all such Transfer Taxes and pay
such Taxes, and, if required by Applicable Law, the Parties will, and will cause
their Affiliates to, join in the execution of any such Tax returns and other
documentation.

(e)    The Parties agree to cooperate with one another and use reasonable
efforts to reduce or eliminate tax withholding or similar obligations in respect
of royalties, milestone payments, and other payments made by Alvogen to Pfenex
under this Agreement. Pfenex shall provide Alvogen any tax forms that may be
reasonably necessary in order for Alvogen not to withhold tax or to withhold tax
at a reduced rate under an applicable bilateral income tax treaty. Each Party
shall provide the other with reasonable assistance to enable the recovery, as
permitted by applicable Laws, of withholding taxes, value added taxes, or
similar obligations resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party bearing such withholding tax or
value added tax.

Section 8.6    Nonsolicitation. Each Party (for purposes of this Section 8.6, a
“Soliciting Party”) agrees that, during the Term, such Soliciting Party will not
solicit for employment or consultancy, employ or engage as a consultant or
solicit the termination of employment or consultancy with the other Party (a
“Solicitation Action”), any individual that at the time of such Solicitation
Action (a) is an officer or employee of the other Party or a consultant that is
devoting a majority of such individual’s time to the business of the other
Party, and (b) is or was actively involved in the other Party’s performance of
its obligations hereunder; provided, however, that the foregoing shall not
prohibit (i) any advertisement or general solicitation (or hiring or engagement
as an employee or consultant as a result thereof) for employment or consultancy
not specifically directed at any such individual, (ii) the hiring or engagement
as an employee or consultant of any such individual who initiates employment or
consultancy discussions with such Soliciting Party, provided that such initial
discussions are not encouraged or solicited by such Soliciting Party, or
(iii) any Solicitation Action with respect to any individual following the
cessation of such individual’s employment with (or service as a consultant that
is devoting a majority of such person’s time to the business of) the other Party
without any solicitation or encouragement by such Soliciting Party.

Section 8.7    Public Announcements. Neither Party nor their respective
Affiliates shall make any public announcement regarding this Agreement or
disclose the terms and conditions of this Agreement to any Third Party without
the prior written consent of the other Party (not to be unreasonably withheld,
delayed or conditioned), except (a) to advisors (including consultants,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

financial advisors, attorneys and accountants) on a need to know basis, in each
case, under circumstances that reasonably protect the confidentiality thereof,
(b) to actual and potential (i) licensees and collaborators with respect to
Product, and (ii) investors and acquirers of the Business or otherwise a
majority of the business or assets of such Party related to this Agreement in
connection with negotiations of definitive agreements, under reasonable
conditions of confidentiality, or (c) to the extent such disclosure is required
by Applicable Law (including securities laws). Notwithstanding the foregoing,
(A) without the prior written consent of the other Party, either Party may
(I) file with the Securities and Exchange Commission (the “SEC”) a Current
Report on Form 8-K describing this Agreement and the transactions contemplated
hereby and (II) file a copy of this Agreement with the SEC as an exhibit to such
Current Report on Form 8-K or a subsequent periodic report; provided that the
filing Party shall consult with the other Party so as to minimize the necessary
disclosure and shall seek confidential treatment of such portions of this
Agreement or the terms and conditions thereof as permitted under Applicable
Laws, and (B) the Parties agree to issue a joint press release announcing the
execution of this Agreement, which is attached hereto as Exhibit 8.7.
Thereafter, Pfenex and Alvogen may each disclose to Third Parties the
information contained in such Current Report on Form 8-K or such press release
without the need for further approval by the other Party.

Section 8.8    Publications. Alvogen may publish or present data or results
relating to Product in scientific journals with primary circulation in the
Territory or at scientific conferences in the Territory, subject to the prior
review, comment and approval by Pfenex as set forth in this Section 8.8, which
approval shall not be unreasonably withheld, delayed or conditioned. Alvogen
shall provide Pfenex with the opportunity to review any proposed abstract,
manuscript or presentation which discloses information relating to Product by
delivering a copy thereof to Pfenex no less than thirty (30) days before its
intended submission for publication or presentation. Pfenex shall have ten
(10) days from its receipt of any such abstract, manuscript or presentation in
which to notify Alvogen in writing of its approval or any specific objections to
the disclosure. In the event that Pfenex has a reasonable basis for objecting to
the disclosure, it shall object in writing (with the basis therefor) within such
ten (10) day period, and Alvogen will not submit the publication or abstract or
make the presentation containing the objected-to information until the Parties
have agreed to the content of the proposed disclosure, and if the Parties are
unable to agree, the matter shall be referred to the Executive Steering
Committee. Alvogen shall delete from the proposed disclosure any Confidential
Information of Pfenex upon the request of Pfenex. Alvogen shall delay any
proposed disclosure to allow Pfenex sufficient time for the drafting and filing
of a patent application directed to any patentable subject matter identified by
Pfenex in such proposed disclosure. The Parties agree to take all reasonable
steps to address and resolve a notice of objection by Pfenex within thirty
(30) days of receipt of such notice. Once any such abstract or manuscript is
accepted for publication, Alvogen shall provide Pfenex with a copy of the final
version of the manuscript or abstract.

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 9.1    Representations and Warranties of Pfenex. Pfenex hereby
represents and warrants to Alvogen as of the Effective Date as follows:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

(a)    Organization and Good Standing. Pfenex is duly incorporated, validly
existing and in good standing under the laws of Delaware, with all requisite
corporate power and authority required to conduct its business as presently
conducted.

(b)    Authority. Pfenex has all requisite corporate power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder. The execution and delivery by Pfenex of this Agreement and the
performance by Pfenex of its obligations hereunder have been duly authorized by
all requisite corporate action of Pfenex and no other action on the part of
Pfenex or its stockholders or board of directors is necessary to authorize the
execution, delivery or performance by Pfenex of this Agreement.

(c)    Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Pfenex and constitutes the legal, valid and binding obligation of
Pfenex, enforceable against Pfenex in accordance with its terms, except to the
extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws from time to time in effect affecting generally the enforcement of
creditors’ rights and (ii) general principles of equity.

(d)    Non-Contravention. The execution and delivery of this Agreement by Pfenex
and the performance by Pfenex of its obligations hereunder, including the grant
of the Product License pursuant to Article II, does not and will not (i) violate
any provision of the organizational documents of Pfenex, (ii) conflict with or
violate any Applicable Law applicable to Pfenex or any of its assets or
properties, (iii) require any permit, authorization, consent, approval,
exemption or other action by, notice to or filing with any entity or
Governmental Authority (other than as expressly contemplated hereby),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, any permit or contract to which Pfenex is a
party or by which any of its properties or assets are bound, in each case that
are necessary for Pfenex’s performance of its obligations or grant of rights to
Alvogen hereunder, or (v) result in the creation or imposition of any Lien on
any part of the properties or assets of Pfenex.

(e)    No Commissions. Pfenex is not under any obligation to pay any commission
or similar fee in connection with the transactions contemplated by this
Agreement for which Alvogen shall be made responsible or shall become obligated
to pay for any reason.

(f)    No Litigation. There is no Action against Pfenex or any of its Affiliates
or that has been brought by Pfenex or any of its Affiliates which is pending or,
to Pfenex’s Knowledge, threatened in writing, and, to Pfenex’s Knowledge, there
is no investigation of Pfenex or its Affiliates pending before any Governmental
Authority, in each case (i) that would reasonably be expected to prevent the
consummation of the transactions contemplated by this Agreement, (ii) that would
reasonably be expected to materially adversely affect Pfenex’s development
activities for Product in the Territory, the Product in the Territory or the
conduct of the Business in the Territory, or (iii) that would reasonably be
expected to materially adversely

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

affect reimbursement for Product under any program funded by a Governmental
Authority in the Territory.

(g)    Regulatory Matters; Compliance with Law. Pfenex and its Affiliates are,
and have been at all times, in compliance in all respects with Applicable Laws
that are or were applicable to its conduct of the Business in the Territory or
its ownership or use of Product in the Territory, and hold and are operating in
compliance with such Registrations of the FDA as are required for the conduct of
the Business in the Territory, except where any non-compliance with Applicable
Law or failure to hold or operate in compliance with such Registrations would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Product in the Territory, the conduct of the Business in the
Territory or Pfenex’s ability to perform its obligations hereunder. No event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination of any such Registration except where the occurrence of such
event would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Product in the Territory, the conduct of
the Business in the Territory or Pfenex’s ability to perform its obligations
hereunder. The clinical, pre-clinical and other studies and tests of Product
conducted by, on behalf of or sponsored by Pfenex were and, if still pending,
are being conducted in all material respect in accordance with standard medical
and scientific research procedures and all Applicable Laws, including but not
limited to the Federal Food, Drug and Cosmetic Act and its applicable
implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 312. No
Governmental Authority has notified Pfenex or any of its Affiliates or, to
Pfenex’s Knowledge, subcontractors in writing that any activities in its conduct
of the Business in the Territory are in violation of any Applicable Law or the
subject of any Action or investigation, except where any violation of Applicable
Law or any Action or investigation would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Product in the
Territory, the conduct of the Business in the Territory or Pfenex’s ability to
perform its obligations hereunder.

(h)    No Competing Products. Neither Pfenex nor its Affiliates currently owns,
in-licenses or is in the process of in-licensing a Competing Product in any
stage of development or Commercialization or currently has any ongoing program
to develop or acquire such a Competing Product. Pfenex has not out-licensed or
otherwise granted rights to any Third Party under any Pfenex Technology with
respect to Product or a Competing Product, in each case in the Territory.

(i)    Pfenex Technology.

(i)    Pfenex Controls the Pfenex Patents listed in the Product Memo, and Pfenex
has not granted any rights to any Third Party under the Pfenex Technology that
conflicts with the rights granted to Alvogen hereunder. None of the Pfenex
Patents is or has been the subject of any pending Action or, to Pfenex’s
Knowledge, the subject of any threatened Action with respect to inventorship
challenges, interferences, reissues, reexaminations, inter partes review, post
grant review, supplemental review, invalidation, opposition, cancellation,
abandonment or any order or decree of any Governmental Authority restricting the
use of such Pfenex Patent in connection with Product.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

(ii)    Neither Pfenex nor any of Pfenex’s Affiliates has received written
notice from any Third Party claiming that the practice of the Pfenex Technology
or its conduct of the Business infringes any patent claim of any Third Party or
misappropriates or makes any unauthorized use of any Intellectual Property of
any Third Party.

(iii)    To Pfenex’s Knowledge, no Third Party is infringing, misappropriating
or making any unauthorized use of any Pfenex Technology in the Territory with
respect to a Competing Product, and there is no Action or investigation in
contemplation of an Action by Pfenex pending or threatened against any Third
Party related to the Pfenex Technology in the Territory with respect to a
Competing Product.

(iv)    None of the Pfenex Technology is subject to any outstanding decree,
order, judgment or stipulation of a Governmental Authority against Pfenex, its
Affiliates or, to Pfenex’s Knowledge, any other Person restricting in any manner
the conduct of the Business.

(v)    There are no contracts pursuant to which Pfenex in-licenses or otherwise
has rights under any Intellectual Property of any Third Party that is material
to the Business or the operation thereof.

(vi)    To Pfenex’s Knowledge, Pfenex owns or has received all licenses or
otherwise has sufficient rights with respect to the Pfenex Technology necessary
for Pfenex to comply with the terms of this Agreement.

(vii)    The Pfenex Expression Technology is not necessary for the conduct of
the Business, but in the event it is necessary, Pfenex has the right to license
or sublicense the Pfenex Expression Technology to Alvogen or any of its
Affiliates, without any obligation of Alvogen to make any payment of money,
royalties or other consideration in connection with the operation of the
Business, including Alvogen’s operation thereof after termination of this
Agreement pursuant to Section 10.2(a)(iii); and

(viii)    Pfenex has taken commercially reasonable steps to protect and preserve
the confidentiality of all confidential information included in the Pfenex
Patents and has taken legally adequate measures to protect the Know-How that is
Controlled by Pfenex that is or would be material to the Business, in the case
of all such steps or measures, that are consistent with the practices of the
biotechnology industry, and all of Pfenex’s employees, contractors and
consultants who were or are engaged in the development or invention of any
Pfenex Technology have entered into written agreements with Pfenex validly and
irrevocably assigning to Pfenex all rights, title and interests in and to such
Pfenex Technology (or all such rights, title and interests have or are vested in
Pfenex as a matter of law).

(j)    Debarment. Neither Pfenex nor any of its Affiliates, nor, to Pfenex’s
Knowledge, any of its subcontractors, employees or agents has ever been, is
currently, or is the subject of a debarment proceeding that could lead to that
party becoming, as applicable, a Debarred Entity or Debarred Individual.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------

(k)    No Adverse Findings. To Pfenex’s Knowledge, there is no event, discovery,
fact, development, change or circumstance which, individually or in the
aggregate, has had or could reasonably be expected to have a material adverse
effect, only taking into consideration information reasonably available as of
the Effective Date, on the Development Plan or on the ability to obtain
Regulatory Approval for, manufacture, commercialize, promote, import, market,
offer for sale, sell or distribute Product in the Territory during the Term. To
Pfenex’s Knowledge, Pfenex has disclosed to Alvogen all material information (or
such information is available in Pfenex’s public filings) with respect to the
Product and the Business.

Section 9.2    Representations and Warranties of Alvogen. Alvogen hereby
represents and warrants to Pfenex as of the Effective Date as follows:

(a)    Organization and Good Standing. Alvogen is duly incorporated, validly
existing and in good standing under the laws of Malta, with all requisite
corporate power and authority required to conduct its business as presently
conducted;

(b)    Authority. Alvogen has all requisite corporate power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder. The execution and delivery by Alvogen of this Agreement and the
performance by Alvogen of its obligations hereunder have been duly authorized by
all requisite corporate action of Alvogen and no other action on the part of
Alvogen or its stockholders or board of directors is necessary to authorize the
execution, delivery or performance by Alvogen of this Agreement;

(c)    Valid and Binding Agreement. This Agreement has been duly executed and
delivered by Alvogen and constitutes the legal, valid and binding obligation of
Alvogen, enforceable against Alvogen in accordance with its terms, except to the
extent that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws from time to time in effect affecting generally the enforcement of
creditors’ rights, and (ii) general principles of equity;

(d)    Non-Contravention. The execution and delivery of this Agreement by
Alvogen and the performance by Alvogen of its obligations hereunder does not and
will not (i) violate any provision of the organizational documents of Alvogen,
(ii) conflict with or violate any Applicable Law applicable to Alvogen or its
assets or properties, (iii) require any permit, authorization, consent,
approval, exemption or other action by, notice to or filing with any entity or
Governmental Authority (other than as expressly contemplated hereby),
(iv) violate, conflict with, result in a material breach of, or constitute (with
or without notice or lapse of time or both) a material default under, or an
event which would give rise to any right of notice, modification, acceleration,
payment, cancellation or termination under, or in any manner release any party
thereto from any obligation under, any permit or contract to which Alvogen is a
party or by which any of its properties or assets are bound, in each case that
are necessary for Alvogen’s performance of its obligations or grant of rights to
Pfenex hereunder, or (v) result in the creation or imposition of any Lien on any
part of the properties or assets of Alvogen;

(e)    No Commissions. Alvogen is not under any obligation to pay any commission
or similar fee in connection with the transactions contemplated by this
Agreement for which Pfenex shall be made responsible or shall become obligated
to pay for any reason;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------

(f)    No Litigation. There is no Action against Alvogen or any of its
Affiliates or that has been brought by Alvogen or any of its Affiliates which is
pending or, to Alvogen’s Knowledge, threatened in writing, and, to Alvogen’s
Knowledge, there is no investigation of Alvogen or its Affiliates pending before
any Governmental Authority, in each case (i) that would reasonably be expected
to prevent the consummation of the transactions contemplated by this Agreement,
(ii) that would reasonably be expected to materially adversely affect the
Product or the conduct of the Business, or (iii) that would reasonably be
expected to materially adversely affect reimbursement for Product under any
program funded by a Governmental Authority;

(g)    Debarment. Alvogen represents and warrants that neither it nor any of its
Affiliates, nor, to Alvogen’s Knowledge, any of its Subcontractors, employees or
agents has ever been, is currently, or is the subject of a debarment proceeding
that could lead to that party becoming, as applicable, a Debarred Entity or
Debarred Individual; and

(h)    No Competing Products. Neither Alvogen nor its Affiliates currently owns
or is in the process of in-licensing a Competing Product in any stage of
development or Commercialization or currently has any ongoing program to develop
or acquire such a Competing Product.

Section 9.3    Covenants.

(a)    Debarment by Pfenex. If, during the Term, Pfenex or any of its
Affiliates, subcontractors, employees or agents becomes or is the subject of any
Regulatory Agency investigation or debarment proceeding that could lead to
Pfenex or such Affiliate, subcontractor, employee or agent, as applicable,
becoming a Debarred Entity or Debarred Individual, Pfenex shall immediately
notify Alvogen, and, if such occurrence materially and adversely affects
Pfenex’s ability to perform its obligations hereunder or Alvogen’s ability to
develop, obtain NDA Approval for, manufacture or Commercialize, Product in the
Territory, then such occurrence shall be deemed a material breach of this
Agreement and Alvogen shall have the right to terminate this Agreement pursuant
to Section 10.2(b)(i).

(b)    Debarment by Alvogen. If, during the Term, Alvogen or any of its
Affiliates, Subcontractors, employees or agents becomes or is the subject of any
Regulatory Agency investigation or debarment proceeding that could lead to
Alvogen or such Affiliate, Subcontractor, employee or agent, as applicable,
becoming a Debarred Entity or Debarred Individual, Alvogen shall immediately
notify Pfenex, and if such occurrence materially and adversely affects Alvogen’s
ability to perform its obligations hereunder, then such occurrence shall be
deemed a material breach of this Agreement and Pfenex shall have the right to
terminate this Agreement pursuant to Section 10.2(a)(i).

(c)    Assignment of Product Inventions. Each Party shall maintain valid and
enforceable agreements with all persons and entities acting by or on behalf of
such Party or its Affiliates under this Agreement which require such Persons to
assign to such Party their entire right, title and interest in and to all
Product Inventions made by such Person in connection with their activities under
this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------

Section 9.4    Disclaimer of Warranties. EXCEPT AS SET FORTH IN SECTIONS 9.1 AND
9.2, PFENEX AND ALVOGEN EXPRESSLY DISCLAIM ANY WARRANTIES, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT
(INCLUDING THE PRODUCT AND PFENEX TECHNOLOGY), INCLUDING ANY WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.

Section 9.5    Insurance.

(a)    To provide sufficient protection to both Pfenex and Alvogen, Pfenex and
Alvogen will each, individually, at its own cost and expense, obtain and
maintain in full force and effect, during the Term, the following lines of
insurance and specified limits:

(i)    Commercial General Liability (including Premises Operations). The policy
must be on an occurrence form and include the following limits: [***].

(ii)    Commercial Umbrella Liability. This policy must include the following
limits: [***].

(iii)    Product Liability Insurance. [***].

(b)    Insurance for each Party shall be primary and non-contributory to any
insurance or self-insurance maintained by the other Party. Each Party shall be
named as an additional insured within the other Party’s products liability and
general liability insurance policies; provided, that such additional insured
status will apply solely to the extent of the insured Party’s indemnity
obligations under this Agreement. All of the aforementioned lines can be
satisfied via any combination of primary, excess or umbrella insurance coverage.
Upon execution of this Agreement and upon written request thereafter, each Party
shall provide the other Party with an insurance certificate evidencing the
required insurance limits in this Section 9.5. Each Party shall provide thirty
(30) days’ notice to the other Party prior to any cancellation or material
change to the required insurance policies. All insurance companies utilized by a
Party to meet the requirements herein must have an A.M. Best Rating of “A-, VII”
or better. Each Party may self-insure all or any portion of the insurance
requirements in this Section 9.5 during any given Annual Period, as long as such
self-insuring Party has earnings before interest, tax depreciation and
amortization expense of at least $100,000,000 on the basis of such Party’s
Accounting Standards for the immediately preceding Annual Period. Additional
insured status obligations will operate in the same manner, whether insurance is
carried through third parties or through self-insurance.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------

ARTICLE X

TERM; TERMINATION

Section 10.1    Term. This Agreement shall become effective on the Effective
Date and continue until the earlier of (i) ten (10) years following the First
Commercial Sale in the Territory, or (ii) the date this Agreement is terminated
in accordance with Section 10.2 (such shorter period, the “Term”).

Section 10.2    Termination.

(a)    Notwithstanding anything contained herein to the contrary, Pfenex may
terminate this Agreement in its entirety:

(i)    upon ninety (90) days’ prior written notice to Alvogen if Alvogen has
materially breached this Agreement (with the specific nature of such breach
being identified in such notice) and Alvogen fails to cure such breach within
such ninety (90) day period; provided, however, that the failure to timely pay
any payment obligation that is subject to a good faith Dispute shall not be
deemed a material breach of this Agreement;

(ii)    immediately upon written notice to Alvogen following, in the case of
insolvency, the appointment of a receiver by a court of competent jurisdiction
with respect to the assets of Alvogen, the assignment for the benefit of
creditors of the assets of Alvogen or the entry of an order for relief (or
similar ruling or proceeding) under applicable bankruptcy or insolvency laws
against Alvogen; or

(iii)    upon written notice to Alvogen based upon Safety Reasons. If Alvogen
disputes the existence of such Safety Reasons, such dispute shall be referred to
the Executive Steering Committee and Pfenex’s right to terminate this Agreement
shall be stayed during the pendency of such dispute resolution process.

(b)    Notwithstanding anything contained herein to the contrary, Alvogen may
terminate this Agreement in its entirety:

(i)    upon ninety (90) days’ prior written notice to Pfenex, if Pfenex has
materially breached of this Agreement (with the specific nature of such breach
being identified in such notice) and Pfenex fails to cure such breach within
such ninety (90) day period;

(ii)    immediately upon written notice to Pfenex following, in the case of
insolvency, the appointment of a receiver by a court of competent jurisdiction
with respect to the assets of Pfenex, the assignment for the benefit of
creditors of the assets of Pfenex or the entry of an order for relief (or
similar ruling or proceeding) under applicable bankruptcy or insolvency laws
against Pfenex;

(iii)    upon written notice to Pfenex based upon Safety Reasons. If Pfenex
disputes the existence of such Safety Reasons, such dispute shall be referred to
the Executive Steering Committee and Alvogen’s right to terminate this Agreement
shall be stayed during the pendency of such dispute resolution process;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------

(iv)    upon sixty (60) days’ prior written notice to Pfenex given anytime
thirty six (36) months after the Effective Date, provided that as of the date of
such notice the Transfer Effective Date has not occurred;

(v)    upon sixty (60) days’ prior written notice to Pfenex, [***]; or

(vi)    upon twelve (12) months’ prior written notice to Pfenex for any or no
reason, beginning one (1) year after the First Commercial Sale in the Territory.

Section 10.3    General Effects of Expiration or Termination.

(a)    Except as otherwise expressly provided in this Article X, all rights and
obligations of the Parties under this Agreement shall terminate upon expiration
or termination of this Agreement for any reason.

(b)    Notwithstanding anything contained in this Agreement to the contrary, in
no event shall the expiration or termination of this Agreement affect any
Party’s obligation to pay any amounts owed to any other Party as of the time of
such expiration or termination or release either Party of any other obligation
or liability which, at the time of such expiration or termination, has already
accrued to the other Party or which is attributable to a period prior to such
expiration or termination.

(c)    Upon the expiration or termination of this Agreement, Articles I, XI and
XII and Sections 3.3(d) (for the period specified therein), 4.4 – 4.7
(inclusive, with respect to the period prior to the effective date of
termination), 4.8 (for the period specified therein), 4.10 (with respect to the
period prior to the effective date of termination), 5.5 (with respect to any
Product sold before termination), 6.2, 8.1 (for a period of five (5) years after
the effective date of termination) 8.6 (for a period of twelve (12) months after
the effective date of termination), 9.4, 9.5(a)(iii) (for the period specified
therein), 10.3, 10.4 and 10.5 (in the circumstances provided therein) shall
survive and remain in effect.

Section 10.4    Additional Effects of Expiration or Termination. If this
Agreement expires or is terminated pursuant to Section 10.2(a)(i) (Alvogen
breach), Section 10.2(a)(ii) (Alvogen Insolvency), Section 10.2(b)(ii) (Pfenex
Insolvency), Section 10.2(b)(iv) (Late Transfer Effective Date),
Section 10.2(b)(v) (Excessive Regulatory Costs), or Section 10.2(b)(vi) (One
Year Notice), then:

(a)    Transition Assistance. (i) Alvogen shall cooperate with Pfenex or its
designee(s) to facilitate the transition of the development and manufacture, if
any, and Commercialization of Product in the Territory to Pfenex or its
designee(s) after the notice of termination of this Agreement, (ii) upon request
by Pfenex, Alvogen shall transfer to Pfenex some or all quantities of any
unlabeled Product in its or its Affiliates’ possession or control, within thirty
(30) days of Alvogen’s receipt of such request; provided, however, that Pfenex
shall pay Alvogen the actual cost that Alvogen incurred to acquire the
quantities so provided to Pfenex, and (iii) upon Pfenex’s request, the Executive
Steering Committee shall promptly (but in any event not more than thirty
(30) days after such request) meet and establish a transition plan to implement
the transition of the development, manufactures and Commercialization of Product

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------

in the Territory to Pfenex or its designee(s). Accordingly, Alvogen shall take
all actions reasonably necessary, and cooperate with Pfenex or its designee(s),
to facilitate a smooth, orderly and prompt transition so that Pfenex or its
applicable designee is reasonably enabled and has control over any ongoing
development, manufacture and Commercialization of Product in the Territory.

(b)    Regulatory Materials.

(i)    Alvogen shall promptly assign and transfer to Pfenex all Regulatory
Materials for Product in the Territory that are held or controlled by or under
authority of Alvogen or its Affiliates, and shall take such actions and execute
such other instruments, assignments and documents as may be necessary to effect
the transfer of rights under such Regulatory Materials to Pfenex and Pfenex
shall assume all obligations, including pharmacovigilance obligations, under all
Applicable Laws with regard to such Regulatory Materials;

(ii)    Alvogen shall cause each of its Affiliates to transfer all such
Regulatory Materials to Pfenex;

(iii)    If Applicable Law prevents or delays the transfer of ownership or
possession of Regulatory Materials for Product to Pfenex, Alvogen shall grant,
and does hereby grant, to Pfenex an exclusive (except as to Alvogen to the
extent necessary to comply with Applicable Laws) and irrevocable right of access
and reference to such Regulatory Materials, and shall cooperate fully to make
the benefits of such Regulatory Materials available to Pfenex or its
designee(s); and

(iv)    Alvogen shall provide to Pfenex copies of all such Regulatory Materials.

(c)    Redirection of Subdomain Name. With respect to any subdomain name owned
and used by Alvogen or its Affiliate in connection with the Product Trademark or
the Product as of the expiration of the Term or effective date of termination:
(i) Alvogen shall, as soon as practicable thereafter, post a notice mutually
consented to by the Parties, on the webpage associated with each such subdomain
name, advising visitors that applicable Product is now marketed by Pfenex or its
Affiliates (or another statement agreed to by the Parties), and shall otherwise
leave such Product webpage intact pending receipt of a redirection request from
Pfenex; and (ii) Alvogen shall, as soon as practicable following receipt of a
request from Pfenex, implement an automatic redirect taking visitors from the
internet address (url) associated with each such subdomain to a
Pfenex-controlled website designated by Pfenex. In addition, with respect to any
internet address (url) specific to the Product Trademark or Product and
associated contents, Alvogen shall at Pfenex’s request assign the same to Pfenex
or its designee.

(d)    Costs and Expenses. Except as expressly provided herein, each Party shall
perform its obligations under this Section 10.4 at its own costs.

Section 10.5    Additional Effects of Specific Terminations.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------

(a)    If this Agreement is terminated pursuant to any of Section 10.2(a)(iii),
Section 10.2(b)(i), Section 10.2(b)(ii), Section 10.2(b)(iii) prior to the
Transfer Effective Date or pursuant to Section 10.2(b)(iv), then Pfenex shall,
within sixty (60) Business Days of the effective date of termination, remit
payment to Alvogen the amount of Two Million Five Hundred Thousand Dollars
($2,500,000).

(b)    If this Agreement is terminated pursuant to Section 10.2(a)(iii) and
Pfenex has exercised its final resolution authority under Section 7.4(b)(i) with
respect to the underlying Safety Reasons, then (i) no payments under Section 4.5
shall be due for any Gross Profit (or associated Net Sales) occurring after the
effective date of such termination, (ii) the Product License shall become
perpetual and irrevocable (provided, however, that such irrevocability shall not
limit the remedies available to any Party hereunder for breach of this
Agreement), (iii) Pfenex shall have no obligation to indemnify Alvogen under
clause (f) of Section 11.1 with respect to any activities after the effective
date of such termination, and (iv) Alvogen’s indemnification obligations under
clauses (e) and (f) of Section 11.2 shall not be subject to the limitations set
forth in Section 11.4. and in the case of clause (f) no portion of such Losses
shall be allocated to Pfenex under Section 11.5.

ARTICLE XI

INDEMNIFICATION AND LIABILITY LIMITS

Section 11.1    Indemnification by Pfenex. Pfenex shall indemnify, defend and
hold harmless (collectively, “Indemnify”) Alvogen, its Affiliates and its and
their respective directors, officers, employees, agents and representatives (the
“Alvogen Indemnitees”) from and against any and all losses, damages,
liabilities, penalties, costs and expenses (including reasonable attorneys’ fees
and court costs) (collectively, “Losses”), resulting from suits, claims, actions
and demands, in each case, brought by a Third Party (each, a “Third Party
Claim”) against any Alvogen Indemnitee arising out of (a) any breach by Pfenex
of any of its obligations or representations and warranties hereunder, (b) the
negligence, recklessness or willful misconduct by Pfenex or any of its
Affiliates or any of their respective officers, directors, employees, agents or
representatives in connection with the performance of this Agreement, (c) any
violation by Pfenex or any of its Affiliates or any of their respective
officers, directors, employees, agents or representatives of any Applicable Law
applicable to the performance of Pfenex’s obligations under this Agreement,
(d) development of the Product, regulatory actions taken on or prior to the
Transfer Effective Date, actions performed pursuant to Section 3.1, or the
performance under this Agreement, in each case by Pfenex or any of its
employees, agents, or Affiliates, (e) Commercialization of the Product by Pfenex
or any of its employees, agents, Affiliates or licensees outside of the
Territory, or (f) the allocated portion (allocated in accordance with
Section 11.5) of any claims based upon product liability, bodily injury, death
or property damage relating to Product sold in the Territory during the Term.
Pfenex’s obligation to Indemnify the Alvogen Indemnitees pursuant to this
Section 11.1 shall not apply to the extent such Losses are attributable to a
cause or event described in Section 11.2. This Section 11.1 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

Section 11.2    Indemnification by Alvogen. Alvogen shall Indemnify Pfenex, its
Affiliates and its and their respective directors, officers, employees, agents
and representatives (the “Pfenex Indemnitees”) from and against any and all
Losses resulting from Third Party Claims against any Pfenex Indemnitee arising
out of (a) any breach by Alvogen of any of its obligations or representations
and warranties hereunder, (b) the negligence, recklessness or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------

willful misconduct by Alvogen or any of its Affiliates or any of their
respective officers, directors, employees, agents or representatives in
connection with the performance of this Agreement, (c) any violation by Alvogen
or any of its Affiliates and any of their respective officers, directors,
employees, agents or representatives of any Applicable Laws applicable to the
performance of Alvogen’s obligations under this Agreement, (d) regulatory
actions taken after the Transfer Effective Date, actions performed pursuant to
Section 3.2, or the performance under this Agreement, in each case by Alvogen or
any of its employees, agents, or Affiliates, (e) Commercialization of Product by
Alvogen or any of its employees, agents, Affiliates or sublicensees inside of
the Territory (other than claims based upon product liability, bodily injury,
death or property damage relating to Product, which are allocated in clause
(f) of this Section 11.2 and clause (f) of Section 11.1), or (f) the allocated
portion (allocated in accordance with Section 11.5) of any claims based upon
product liability, bodily injury, death or property damage relating to Product
sold in the Territory during the Term. Alvogen’s obligation to Indemnify the
Pfenex Indemnitees pursuant to this Section 11.2 shall not apply to the extent
such Losses are attributable to a cause or event described in Section 11.1. This
Section 11.2 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

Section 11.3    Indemnification Procedure.

(a)    The Party seeking indemnification under this Article XI (the “Indemnified
Party”) agrees to give prompt written notice (the “Indemnification Notice”) to
the Party against whom indemnity is sought (the “Indemnifying Party”) of the
assertion of any Third Party Claim, or the commencement of any proceeding in
respect of which indemnity may be sought under this Article XI; provided that
the failure of an Indemnified Party to promptly notify the Indemnifying Party on
a timely basis will not relieve the Indemnifying Party of any liability that it
may have to the Indemnified Party unless and to the extent the Indemnifying
Party demonstrates that it is materially prejudiced by the Indemnified Party’s
failure to give timely notice.

(b)    If the Indemnifying Party does not object to any claim or claims made in
the Indemnification Notice in a written objection (the “Indemnification
Objection”) prior to the expiration of twenty (20) Business Days from the
Indemnifying Party’s receipt of the Indemnification Notice, the Indemnifying
Party shall be deemed not to object to the information contained within the
Indemnification Notice. If the Indemnifying Party delivers an Indemnification
Objection within such twenty (20) Business Day period, the Indemnifying Party
and the Indemnified Party shall attempt in good faith to resolve the dispute for
twenty (20) Business Days after the Indemnifying Party’s receipt of such
Indemnification Objection. If no resolution is reached, the dispute shall be
resolved in accordance with the provisions of Section 12.4 and Section 12.5.

(c)    The Indemnifying Party, if it so elects, may assume and control the
defense of a Third Party Claim at the Indemnifying Party’s expense and shall
consult with the Indemnified Party with respect thereto, including the
employment of counsel reasonably satisfactory to the Indemnified Party;
provided, however, that the Indemnifying Party shall not have the right to
assume control of such defense if the claim that the Indemnifying Party seeks to

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------

assume control of (i) seeks material non-monetary relief, or (ii) involves
criminal or quasi-criminal allegations; provided further that Alvogen shall be
entitled to assume and control (subject to Pfenex having the right to
participate and comment) the defense of Third Party Claims relating to clause
(f) of Section 11.2 and clause (f) of Section 11.1) as if it was the
Indemnifying Party for such claim. If the Indemnifying Party is permitted to
assume and control the defense of a Third Party Claim and elects to do so, the
Indemnified Party shall have the right to employ counsel separate from counsel
employed by the Indemnifying Party in any such action and to participate in the
defense thereof, but the fees and expenses of such counsel employed by the
Indemnified Party shall be at the expense of the Indemnified Party unless
(A) the Indemnifying Party has specifically agreed in writing otherwise, or
(B) the Indemnifying Party has failed to assume the defense and employ counsel
(in which case the fees and expenses of the Indemnified Party’s counsel shall be
paid by the Indemnifying Party if the Indemnifying Party otherwise has an
obligation to indemnify the Indemnified Party for the related Third Party
Claim). If the Indemnifying Party has assumed the defense of a Third Party Claim
in accordance with the terms hereof, the Indemnifying Party may not enter into a
settlement or consent to any judgment without the prior written consent of the
Indemnified Party unless (I) such settlement or judgment involves monetary
damages only, all of which will be paid, without limitation, by the Indemnifying
Party, and no admission of fault or culpability on behalf of any Indemnified
Party, and (II) a term of the settlement or judgment is that the Person or
Persons asserting such claim unconditionally and irrevocably release all
Indemnified Parties from all liability with respect to such claim; otherwise,
the consent of the Indemnified Party shall be required in order to enter into
any settlement of, or consent to the entry of a judgment with respect to, any
claim (which consent shall not be unreasonably withhold, delayed or
conditioned). If the Indemnifying Party does not assume or is not controlling
the defense of a Third Party Claim for any reason, then the Indemnified Party
may retain counsel of its own choosing, at the expense of the Indemnifying
Party, and assume and control the defense of such Third Party Claim, and the
Indemnifying Party shall have the right to employ counsel separate from counsel
employed by the Indemnified Party in any such action and to participate in the
defense thereof, but the fees and expenses of such counsel employed by the
Indemnifying Party shall be at the expense of the Indemnifying Party. The
Indemnifying Party shall have no obligations with respect to any Losses
resulting from the Indemnified Party’s admission, settlement or other
communication without the prior written consent of the Indemnifying Party (which
shall not be unreasonably withheld, delayed or conditioned).

Section 11.4    Limitations on Liability. Notwithstanding any provision of this
Agreement to the contrary, any claims an Indemnified Party makes under this
Article XI will be limited as follows (except as provided in Section 10.5(b)):

(a)    Annual Deductible. The Alvogen Indemnitees shall only be entitled to
indemnification pursuant to this Article XI (excluding claims made under clause
(f) of Section 11.2 and clause (f) of Section 11.1) for Losses incurred in a
given Annual Period to the extent the aggregate amount of such Losses incurred
by the Alvogen Indemnitees in such Annual Period and for which the Alvogen
Indemnitees are entitled to indemnification pursuant to this Article XI
(excluding Losses relating to clause (f) of Section 11.2 and clause (f) of
Section 11.1) exceeds 1% of the aggregate amount paid by Alvogen to Pfenex in
such Annual Period. The Pfenex Indemnitees shall only be entitled to
indemnification pursuant to this Article XI (excluding

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------

claims made under clause (f) of Section 11.2 and clause (f) of Section 11.1) for
Losses incurred in a given Annual Period to the extent the aggregate amount of
such Losses incurred by the Pfenex Indemnitees in such Annual Period and for
which the Pfenex Indemnitees are entitled to indemnification pursuant to this
Article XI (excluding Losses relating to clause (f) of Section 11.2 and clause
(f) of Section 11.1) exceeds 1% of the aggregate amount paid by Alvogen to
Pfenex hereunder in such Annual Period.

(b)    Annual Cap. The aggregate amount of Losses incurred by the Alvogen
Indemnitees in a given Annual Period for which the Alvogen Indemnitees shall be
entitled to indemnification pursuant to this Article XI (excluding Loss claims
made under clause (f) of Section 11.2 and clause (f) of Section 11.1) shall be
limited to an amount equal to [***]. The aggregate amount of Losses incurred by
the Pfenex Indemnitees in a given Annual Period for which the Pfenex Indemnitees
shall be entitled to indemnification pursuant to this Article XI (excluding Loss
claims made under clause (f) of Section 11.2 and clause (f) of Section 11.1)
shall be limited to an amount equal to [***].

(c)    No Special or Indirect Damages. Except as arising out of a failure of a
Party to pay any amount owed hereunder, or arising as the result of the fraud by
a Party, or arising from breach of a Party’s confidentiality obligations in
Sections 8.1-8.3 or obligations under Section 2.4, neither Party, nor any of
their respective Affiliates, directors, members, officers, employees,
subcontractors or agents, shall have, under any legal theory (including
contract, negligence and tort liability), any liability to any other Party for
any consequential, special, indirect, incidental or punitive damages arising out
of or related to breach of this Agreement.

(d)    Net of Insurance, Third-Party Recoveries and Tax Benefits. All Losses for
which any Indemnified Party would otherwise be entitled to indemnification under
this Article XI shall be reduced by the amount of insurance proceeds actually
received by an Indemnified Party from an insurance carrier, Tax benefits,
indemnification payments and other third-party recoveries to which any
Indemnified Party is entitled in respect of any Losses incurred by such
Indemnified Party. In the event any Indemnified Party or any of its Affiliates
is entitled to any insurance proceeds, Tax benefits, indemnity payments or any
third party recoveries in respect of any Losses (or any of the circumstances
giving rise thereto) for which such Indemnified Party is entitled to
indemnification pursuant to this Article XI, such Indemnified Party shall use
commercially reasonable efforts to obtain, receive or realize such proceeds,
benefits, payments or recoveries. In the event that any such insurance proceeds,
indemnity payments or other third-party recoveries (but not Tax benefits, which
shall only result in a one-time reduction in Losses at the time provided for
below) are obtained, received or realized by an Indemnified Party subsequent to
receipt by such Indemnified Party of any indemnification payment hereunder in
respect of the claims to which such insurance proceeds, indemnity payments or
other third-party recoveries relate, appropriate refunds shall be made promptly
by the relevant Indemnified Parties of all or the relevant portion of such
indemnification payment. For purposes of this Section 11.4(d), any Indemnified
Party will be deemed to realize a Tax benefit in respect of any Losses incurred
to the extent that the liability for cash income Taxes of the Indemnified Party
in the taxable period during which such Losses are incurred (calculated with
such Losses excluded) exceeds the actual liability for cash income

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------

Taxes of the Indemnified Party for such taxable period (calculated with such
Losses included). If any Indemnified Party receives any indemnification payment
pursuant to this Article XI, at the election of the Indemnifying Party, such
Indemnified Party shall assign to the Indemnifying Party all of its claims for
recovery against third Persons as to such Losses, whether by insurance coverage,
contribution claims, subrogation or otherwise but only up to the amount of such
indemnification payment.

(e)    Mitigation of Losses. An Indemnified Party shall use commercially
reasonable efforts to mitigate any Losses for which it is entitled to
indemnification pursuant to this Article XI. The Indemnifying Party shall have
the right, but not the obligation, and shall be afforded the opportunity by the
Indemnified Party to the extent reasonably possible, to take all available steps
to minimize Losses for which the Indemnified Party is entitled to
indemnification before such Losses actually are incurred by the Indemnified
Party.

Section 11.5    Product Liability Allocation. All Losses relating to the
indemnity provisions contained in clause (f) of Section 11.2 and clause (f) of
Section 11.1 shall be allocated between Alvogen and Pfenex such that Pfenex
bears the Pfenex Profit Share (as in effect in the Quarterly Period when such
Losses were incurred) of such Losses and Alvogen bears the remainder of such
Losses.

Section 11.6    Cooperation. The Indemnified Party and Indemnifying Party shall
cooperate in all reasonable respects in connection with the defense of any Third
Party Action. At the reasonable request of the Indemnifying Party, each
Indemnified Party shall grant the Indemnifying Party and its representatives all
reasonable access to the books, records, employees and properties of such
Indemnified Party to the extent reasonably related to the matters to which the
applicable indemnification claim relates. All such access shall be granted
during normal business hours and shall be granted under the conditions which
shall not unreasonably interfere with the business and operations of such
Indemnified Party. Indemnifying Party and the Indemnified Party may, but are not
obligated to, share materials that are privileged or otherwise protected from
disclosure under applicable Law. To the extent the defense of any Action
presents the need for understanding of materials that are privileged or
otherwise protected from disclosure, The Parties agree to act in good faith in
considering entry into a common interest agreement (or similar agreement) that
would facilitate these protected materials to be shared in furtherance of
defending the Action.

ARTICLE XII

MISCELLANEOUS

Section 12.1    Force Majeure. Neither Party shall be held liable or responsible
to the other Party nor be deemed to have defaulted under or breached this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement when such failure or delay is caused by or results from the causes
beyond the reasonable control of the affected Party, including: fire, floods,
earthquake, tsunami, ice, tornado, hurricane, windstorm, eruption, explosion,
sabotage or vandalism, embargoes, war, acts of war (whether war be declared or
not), invasion, domestic or foreign terrorist act, act of a public enemy,
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, shortages of materials, failure of utilities, acts of God or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------

acts, omissions or delays in acting by any Governmental Authority (each, an
event of “Force Majeure”); provided that such affected Party shall provide the
other Party with prompt written notice of the circumstances surrounding such a
material failure or delay and will use Diligent Efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable. If the performance of any such obligation under this
Agreement is delayed owing to such a Force Majeure for any continuous period of
more than one hundred eighty (180) days, the Parties will consult with respect
to an equitable solution, including the possibility of the mutual termination of
this Agreement. For the avoidance of doubt, the occurrence of an event of Force
Majeure shall not relieve any Party from fulfilling any obligation required
hereunder; rather, the period for performance of such obligation shall be tolled
during the occurrence of such Force Majeure.

Section 12.2    Notices. Any notice, request, approval or consent required or
permitted to be given by any Party shall be in writing and shall be to the
Parties at the addresses or facsimile number listed below, or such other address
or facsimile number as such Party will have last given by notice to the other
Party, and shall be deemed to have been sufficiently given when delivered in
person, transmitted by electronic mail (receipt verified) or by express courier
service (signature required) or five (5) days after it was sent by registered
mail, return receipt requested (or its equivalent), provided that no postal
strike or other disruption is then in effect or comes into effect within two
(2) days after such mailing.

 

If to Pfenex, to:    Pfenex Inc.      10790 Roselle Street      San Diego, CA
92121      Attention: Patrick Lucy, Chief Business Officer      PKL@Pfenex.com
With a copy to:    Wilson Sonsini Goodrich & Rosati      650 Page Mill Road     
Palo Alto, CA 94304      Attention: Ian B. Edvalson      iedvalson@wsgr.com If
to Alvogen, to:    Alvogen Malta Operations Ltd.      10 Bloomfield Avenue, Bldg
B      Pine Brook, NJ 07058      Attention: Legal      Andrea.Sweet@alvogen.com
With a copy to:    Latham & Watkins LLP      650 Town Center Drive      20th
Floor      Costa Mesa, CA 92626      Attention: David C. Lee    david.lee@lw.com

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------

Section 12.3    Governing Law. This Agreement and all matters and disputes
arising therefrom shall be construed, governed, interpreted and applied in
accordance with the laws of the State of New York, without giving effect to any
conflicts of laws principles.

Section 12.4    Internal Dispute Resolution. In the event that a dispute,
difference or question arises pertaining to any matters which are the subject of
this Agreement not otherwise resolved in accordance with Section 7.4(b) (a
“Dispute”), prior to the initiation of arbitration as described in Section 12.5,
the Dispute shall be submitted to the Chief Executive Officers (or their
respective designees) of Alvogen and Pfenex, who shall use their good faith
efforts to resolve the Dispute within ten (10) Business Days after notice is
provided pursuant to Section 12.2. If any such Dispute is not resolved by the
Chief Executive Officers or their designees within ten (10) Business Days after
submission of such Dispute to such officers, then the Dispute shall be resolved
in accordance with the arbitration procedure set forth in Section 12.5. For
clarity, Disputes include disagreements regarding (a) the interpretation of this
Agreement, and (b) the breach or alleged breach by a Party of its obligations
under this Agreement and associated remedies and damages of a Party in the event
of a breach of the Agreement by the other Party (and the structure and payment
of any such damages).

Section 12.5    Arbitration.

(a)    If the Parties are unable to resolve a Dispute under Section 12.4, then
the Parties agree that all Disputes of any kind or nature (except those
described in Section 12.5(c)) shall be resolved exclusively pursuant to the
alternative dispute resolution terms and conditions set forth in Exhibit 12.5;
provided that judgment upon any arbitral award may be confirmed and entered by
any court having competent jurisdiction over the Parties or their assets. The
determination resulting from such alternative dispute resolution shall be final,
binding and non-appealable for purposes of this Agreement. Nothing in
Section 12.4 or this Section 12.5 shall limit any Party’s right to seek and
obtain in any such alternative dispute resolutions any equitable relief to which
such Party is entitled hereunder.

(b)    Notwithstanding Section 12.4 and Section 12.5(a), an application for
emergency or temporary injunctive relief by any Party shall not be subject to
internal dispute resolution under Section 12.4 or alternative dispute resolution
under Section 12.5(a); provided, however, that the remainder of any such Dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to internal dispute resolution under Section 12.4 and alternative
dispute resolution under Section 12.5(a), as applicable.

(c)    Any Dispute relating to the ownership, scope, validity, enforceability or
infringement of any Patent covering the manufacture, use or sale of Product or
of any trademark rights relating to any Product shall be submitted to the
Governmental Authority of competent jurisdiction in the country where such
Patent or trademark exists.

Section 12.6    Relationship of the Parties. The relationship of the Parties
under this Agreement is that of independent contractors. Nothing contained in
this Agreement, nor the performance of any obligations under this Agreement,
shall create an association, partnership, joint venture or relationship of
principal and agent, master and servant, or employer and employee between the
Parties. No Party has any express or implied right or authority under this

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------

Agreement to assume or create any obligations or make any representations or
warranties on behalf of or in the name of the other Party or such other Party’s
Affiliates.

Section 12.7    Assignment. Neither Party may assign, transfer or sublicense any
of its rights or obligations under this Agreement without the prior written
consent of the other Party, except that any Party may assign this Agreement,
without such consent, (a) in whole or in part to an Affiliate of such Party,
upon written notice to the other Party of such assignment, provided that such
Party hereby guarantees the performance of any such Affiliate, or (b) in whole
to any Third Party successor by merger, acquisition or sale of all or
substantially all of such Party’s assets to which this Agreement relates, upon
written notice to the other Party of any such assignment, provided that such
Third Party shall assume the obligations and covenants of the assigning Party
under this Agreement. Except as expressly provided in this Section 12.7, any
attempted assignment or transfer of this Agreement shall be null and void. As a
condition to the effectiveness of any permitted assignment of this Agreement, in
whole or in part, the Assignee shall first agree in writing to the provision
contained in Section 8.5(c). The Parties intend that Alvogen will assign its
distribution and payment obligations hereunder to Alvogen, Inc. or another
Affiliate of Alvogen.

Section 12.8    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective permitted successors
and assigns; and by their signatures hereto, each Party intends to, and does
hereby, become bound.

Section 12.9    Entire Agreement; Amendments. This Agreement, the Product Memo,
the Common Interest Agreement, and the schedules and exhibits hereto and
thereto, contain the entire understanding of the Parties with respect to the
subject matter herein, and cancel all previous agreements (oral and written
including the Prior Agreements), negotiations and discussions, dealing with the
same subject matter. The Parties, from time to time during the Term, may modify
any of the provisions hereof only by an instrument in writing duly executed by
the Parties.

Section 12.10    Severability. If any part or parts of this Agreement are held
to be illegal, void or ineffective, the remaining portions of this Agreement
shall remain in full force and effect. If any of the terms or provisions of this
Agreement are in conflict with any Applicable Law, then such term(s) or
provision(s) shall be deemed inoperative to the extent that they may conflict
therewith, and shall be deemed to be modified so as to conform with such
Applicable Law. In the event of any ambiguity respecting any term or terms
hereof, the Parties agree to construe and interpret such ambiguity in good faith
in such a way as is appropriate to ensure its enforceability and viability. If
any exclusive remedy provided hereunder is determined to be unenforceable, then
the Party entitled to such remedy shall in lieu thereof be entitled to such
other remedies as are available to such Party under this Agreement or in law or
equity under Applicable Law, subject in any case to the limitations imposed by,
and other terms of, this Agreement.

Section 12.11    Waiver. No failure or delay on the part of any Party in either
exercising or enforcing any right under this Agreement shall operate as a waiver
of, or impair, any such right. No single or partial exercise or enforcement of
any such right shall preclude any other or further

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------

exercise or enforcement thereof or the exercise or enforcement of any other
right. No waiver of any such right shall have effect unless given in a signed
writing. No waiver of any such right shall be deemed a waiver of any other
right.

Section 12.12    English Language. This Agreement shall be written and executed
in the English language. Any translation into any other language shall not be an
official version hereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

Section 12.13    Counterparts. This Agreement may be executed in multiple
counterparts, and all such executed counterparts shall constitute the same
agreement.

Section 12.14    Electronic Execution and Delivery. A facsimile, PDF or other
reproduction of this Agreement may be executed by one or more Parties, and an
executed copy of this Agreement may be delivered by one or more Parties by
facsimile, e-mail or other electronic transmission device pursuant to which the
signature of or on behalf of such Party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any Party, all Parties agree to execute an original of this
Agreement as well as any facsimile or reproduction thereof. The Parties hereby
agree that no Party shall raise the execution of a facsimile, PDF or other
reproduction of this Agreement, or the fact that any signature or document was
transmitted or communicated by facsimile, e-mail or other electronic
transmission device, as a defense to the formation of this Agreement.

Section 12.15    Bankruptcy License Protection. Notwithstanding anything
contained in this Agreement to the contrary, all licenses and rights to licenses
granted under or pursuant to this Agreement (including without limitation the
Product License) are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that the “royalties” (as such term is
used in Section 365(n) of the Bankruptcy Code) to be paid under this Agreement
are those payments described in Sections 4.4 and 4.5 of this Agreement. Alvogen,
as the licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code, and upon
commencement of a bankruptcy proceeding by or against Pfenex under the
Bankruptcy Code, shall be entitled to a complete duplicate of, or complete
access to (as Alvogen deems appropriate), any such intellectual property and all
embodiments of such intellectual property. Such intellectual property and all
embodiments thereof shall be promptly delivered to Alvogen (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by
Alvogen, unless Pfenex elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under clause (i) above, upon the
rejection of this Agreement by or on behalf of Pfenex, upon written request
therefor by Alvogen, and each Party hereby acknowledges and agrees that the
foregoing shall serve as its consent to such transfer of the intellectual
property and all embodiments thereof. The foregoing provisions of this
Section 12.15 are without prejudice to any rights Alvogen may have arising under
the Bankruptcy Code or other Applicable Law.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

54



--------------------------------------------------------------------------------

Section 12.16    Further Assurances. Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts, as may
reasonably be necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

Section 12.17    Compliance with Applicable Laws. Each Party shall comply with
all Applicable Laws governing its performance of the terms of this Agreement.

Section 12.18    Expenses. Except as otherwise expressly set forth herein, each
Party shall pay all costs and expenses incident to its negotiation and
preparation of this Agreement and to its performance and compliance with all
obligations contained herein on its part to be performed or complied with,
including the fees, expenses and disbursements of its counsel and other
advisors.

Section 12.19    Third Party Beneficiaries. Nothing herein expressed or implied
is intended or shall be construed to confer upon or give to any Person, other
than the Parties and their respective permitted successors and assigns, any
rights or remedies under or by reason of this Agreement, except as expressly
contemplated by the terms of Article XI.

Section 12.20    Equitable Remedies. Each Party acknowledges that a breach or
threatened breach by such Party of any of its obligations under this Agreement
may give rise to irreparable harm to the other Party for which monetary damages
may not be an adequate remedy and hereby agrees that, in the event of such
breach or a threatened breach by any Party of any such obligations, the other
Party suffering such harm shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
seek equitable relief, including a temporary restraining order, an injunction or
specific performance, subject in any case to Sections 12.4 and 12.5, without the
obligation to post any bond.

(The remainder of this page is intentionally left blank. The signature page
follows.)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.

 

PFENEX INC. By:  

/s/ Eef Schimmelpennink

Name:   Eef Schimmelpennink Title:   CEO ALVOGEN MALTA OPERATIONS LTD. By:  

/s/ Kirsten Burgess

Name:   Kirsten Burgess Title:   VP, US Supply Chain

[Signature Page to Development and License Agreement]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 3.1(a)

Development Plan

Summary

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 5.2

COGs Reduction Plan

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 8.7

Press Release

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

LOGO [g692874g0804101600802.jpg]

DRAFT RELEASE

Pfenex and Alvogen Enter into U.S. Agreement for Commercialization of PF708, a

Therapeutic Equivalent Candidate to Forteo®

- - -

SAN DIEGO, June XX, 2018 — Pfenex (NYSE American: PFNX) and Alvogen today
announced entering into an agreement granting Alvogen exclusive rights to
commercialize Pfenex’s lead drug candidate, PF708, a teriparatide therapeutic
equivalent candidate to Eli Lilly & Company’s Forteo®, in the United States.

This collaboration aligns the interests and strengths of Pfenex and Alvogen in
actions designed to secure regulatory approval and commercializing PF708 in the
United States. Pfenex will continue to be responsible for development and
registration of PF708, while Alvogen will provide additional regulatory and
development expertise. Alvogen will assume responsibility for costs related to
litigation, commercial manufacturing and supply chain, and commercialization of
PF708. In consideration for the licenses and other rights granted in the
development and license agreement, Pfenex received an upfront payment of
$2.5 million and may be eligible to receive an additional $25M in support and
regulatory milestone payments. Pfenex may also be eligible to receive a 50%
gross profit split on sales if the product is rated as Therapeutic Equivalent
(AP), and up to 40% if rated differently.

PF708 is being developed through the 505(b)(2) regulatory pathway in the United
States and references Forteo® which achieved $1.7 billion in global sales in
2017. Following the positive top-line PF708-301 study results as announced last
month, Pfenex expects to submit a new drug application for PF708 to the U.S.
Food and Drug Administration (FDA) in the third quarter of 2018 leading to
potential launch in the US, if approved by the FDA, as early as the third
quarter of 2019.

“We are excited to partner with Alvogen and believe that given their proven
success in the US market it will maximize the value of PF708. Alvogen’s
established commercial business with vast resources and experience will support
us through the NDA submission process, product launch and commercialization.
When these operational benefits are combined with the favorable financial terms
of the agreement, we see this collaboration as a significant step towards
building long-term value for Pfenex stockholders,” said Eef Schimmelpennink,
Chief Executive Officer of Pfenex. “We have structured the agreement with
Alvogen in a way that offers Pfenex experienced guidance and financial support
as the PF708 commercialization program advances. By leading the PF708 program up
to potential approval, the Pfenex team will be building additional experience
for the development of future programs, while also maintaining the potential for
long term value capture through a significant share of gross profits.”

“We are excited by the market opportunity that PF708 offers as a therapeutic
equivalent candidate to Forteo® for the U.S. market. Forteo® achieved
$1.7 billion in global sales in 2017,” stated Robert

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Wessman, Chief Executive Officer of Alvogen. “The Alvogen team looks forward to
working with the Pfenex team in preparing the PF708 program for the NDA
submission to the FDA, and setting up a robust commercial manufacturing and
supply chain. Once PF708 receives market approval, we expect to quickly leverage
our commercial operations in the U.S. in bringing the product to market. PF708
is highly complementary to our product portfolio in the U.S., which is focused
on complex high value generics and brands, including; niche generics, patches,
semi-solids, controlled release oral drugs and injectables.”

About Pfenex Inc.

Pfenex Inc. is a clinical-stage development and licensing biotechnology company
focused on leveraging our Pfēnex Expression Technology® to improve protein
therapies for unmet patient needs. Using the patented Pfēnex Expression
Technology platform, the company has created an advanced pipeline of therapeutic
equivalents, vaccines, biologics and biosimilars. The company’s lead product
candidates are PF708, a therapeutic equivalent candidate to Forteo®
(teriparatide) for the treatment of osteoporosis, and our novel anthrax vaccine
candidates, Px563L and RPA563, funded through an advanced development contract
with the U.S. government. In addition, Pfenex is developing hematology/oncology
products, including PF743, a recombinant crisantaspase, and PF745, a recombinant
crisantaspase with half-life extension technology, in collaboration with Jazz
Pharmaceuticals. Furthermore, the company’s pipeline includes biosimilar
candidates to Lucentis® and Neulasta®.

About Alvogen

Alvogen is a global, privately owned pharmaceutical company focused on
developing, manufacturing and selling generic, brand, over-the-counter brands
(OTC) and biosimilar products for patients around the world. The company has
commercial operations in 35 countries with 2,800 employees and operates four
manufacturing and development hubs in the U.S., Romania, Korea and Taiwan. North
America is Alvogen’s single largest market and other key markets include: South
Korea, Russia, Romania, Hungary, Ukraine, Taiwan, Japan and China. Learn more
about Alvogen on www.alvogen.com.

Cautionary Note Regarding Forward-Looking Statement – This press release
contains forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. In some cases, you can identify forward-looking
statements because they contain words such as “if,” “may,” “will,” “should,”
“expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,”
“contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue”
or the negative of these words or other similar terms or expressions that
concern Pfenex’s expectations, strategy, plans or intentions. Forward-looking
statements in this press release include, but are not limited to, statements
regarding the future potential of PF708, including development and
commercialization of PF708; the potential to receive future milestone and
royalty payments under Pfenex’s agreement with Alvogen; the expected timing of
Pfenex’s submission of the NDA for PF708; the expectation for PF708 to obtain
marketing approval in the United States; Pfenex’s expectation to develop the
product under the 505(b)(2) regulatory pathway in the United States; the belief
that this agreement will help advance development and commercialization of
PF708; potential market opportunities for PF708; the potential for the
collaboration to support the PF708 program for the NDA submission to the FDA;
and the belief that Alvogen will be able to quickly leverage its commercial
operations in the U.S. in bringing PF708 to market. Actual results may differ
materially from those indicated by these forward-looking statements as a result
of the uncertainties inherent in the clinical drug development process,
including, without limitation, challenges in successfully demonstrating the
efficacy and safety of product candidates; the pre-clinical and clinical results
for product candidates, which may not support further development of product
candidates or may require additional clinical trials or modifications of ongoing
clinical trials or regulatory pathways; challenges related to commencement,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

patient enrollment, completion, and analysis of clinical trials; Pfenex’s
ability to obtain additional funding to support its business activities and
establish and maintain strategic business alliances and new business
initiatives; Pfenex’s dependence on third parties for development, manufacture,
marketing, sales and distribution of products; unexpected expenditures; and
difficulties in obtaining and maintaining intellectual property protection for
product candidates. Information on these and additional risks, uncertainties,
and other information affecting Pfenex’s business and operating results is
contained in Pfenex’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2018 and in Pfenex’s subsequent reports filed with the Securities and
Exchange Commission. The forward-looking statements in this press release are
based on information available to Pfenex as of the date hereof, and Pfenex
disclaims any obligation to update any forward-looking statements, except as
required by law.

Pfenex investors and others should note that we announce material information to
the public about the Company through a variety of means, including our website
(http://www.pfenex.com/), our investor relations website
(http://pfenex.investorroom.com/), press releases, SEC filings, public
conference calls, corporate Twitter account (https://twitter.com/pfenex),
Facebook page (https://www.facebook.com/Pfenex-Inc-105908276167776/timeline/),
and LinkedIn page (https://www.linkedin.com/company/pfenex-inc) in order to
achieve broad, non-exclusionary distribution of information to the public and to
comply with our disclosure obligations under Regulation FD. We encourage our
investors and others to monitor and review the information we make public in
these locations as such information could be deemed to be material information.
Please note that this list may be updated from time to time.

For further information:

Susan A. Knudson

Chief Financial Officer

Pfenex Inc.

(858) 352-4324

sknudson@pfenex.com

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Exhibit 12.5

Alternative Dispute Resolution

The Parties recognize that bona fide disputes as to certain matters may arise
from time to time during the Term of this Agreement which relate to any Party’s
rights or obligations. To have such a dispute resolved by this Alternative
Dispute Resolution (“ADR”) provision, a Party first must comply with
Section 12.4 of the Agreement to which this is an exhibit. If the matter has not
been resolved in accordance with such Section 12.4, a Party may initiate an ADR
proceeding as provided herein. The Parties shall have the right to be
represented by counsel in such a proceeding.

1.    To begin an ADR proceeding, a Party shall provide written notice to the
other Party of the issues to be resolved by ADR in accordance with this
Exhibit 12.5. Within fourteen (14) days after its receipt of such notice, the
other Party may, by written notice to the Party initiating the ADR, add
additional issues to be resolved within the same ADR.

2.    Unless either Party requests otherwise in writing within the fourteen
(14) day period described in Paragraph 1 above, the issue shall be resolved in
accordance with the Fast Track Mediation and Arbitration Rules of Procedure as
administered by JAMS (formerly known as Judicial Arbitration and Mediation
Services) (“JAMS”) by a single arbitrator appointed in accordance with such
rules and subject to the provisions of Paragraphs 3 - 13 below.

3.    Within twenty-one (21) days following receipt of the original ADR notice,
the Parties shall select a mutually acceptable neutral to preside in the
resolution of any disputes in this ADR proceeding (each, a “Neutral”). If the
Parties are unable to agree on a mutually acceptable Neutral within such period,
a Party may request the President of JAMS, 18881 Von Karman Ave., Suite 350,
Irvine, CA 92612, to select a Neutral pursuant to the following procedures:

(a)    JAMS shall submit to the Parties a list of not less than five
(5) candidates within fourteen (14) days after receipt of the request, along
with Curriculum Vitae for each candidate. No candidate shall be an employee,
director, or shareholder of any Party or any of their Affiliates. Each candidate
submitted by JAMS shall (i) be an attorney licensed to practice law for at least
twenty (20) years in the United States; and (ii) have material legal or business
experience in the pharmaceutical industry.

(b)    Such list shall include a statement of disclosure by each candidate of
any circumstances likely to affect his or her impartiality.

(c)    Each Party shall number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and shall deliver the list to
JAMS within seven (7) days following receipt of the list of candidates. If a
Party believes a conflict of interest exists regarding any of the candidates,
that Party shall provide a

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

written explanation of the conflict to JAMS along with its list showing its
order of preference for the candidates. Any Party failing to return a list of
preferences on time shall be deemed to have no order of preference.

(d)    If the Parties collectively have identified fewer than three
(3) candidates deemed to have conflicts, JAMS immediately shall designate as the
Neutral the candidate for whom the Parties collectively have indicated the
greatest preference. If a tie should result between two candidates, JAMS may
designate either candidate. If the Parties collectively have identified three
(3) or more candidates deemed to have conflicts, JAMS shall review the
explanations regarding conflicts and, in its sole discretion, may either
(i) immediately designate as the Neutral the candidate for whom the Parties
collectively have indicated the greatest preference, or (ii) issue a new list of
not less than five (5) candidates, in which case the procedures set forth in
subparagraphs 2(a)–2(d) shall be repeated.

4.    No earlier than forty-five (45) days or later than ninety (90) days after
selection, the Neutral shall hold a hearing to resolve each of the issues
identified by the Parties. The ADR proceeding shall take place in San Diego,
California.

5.    At least fourteen (14) days prior to the hearing, each Party shall submit
the following to the other Party and the Neutral:

(a)    a copy of all exhibits on which such Party intends to rely in any oral or
written presentation to the Neutral;

(b)    a list of any witnesses such Party intends to call at the hearing, and a
short summary of the anticipated testimony of each witness;

(c)    a proposed ruling on each issue to be resolved, together with a request
for a specific damage award or other remedy for each issue. The proposed rulings
and remedies shall not contain any recitation of the facts or any legal
arguments and shall not exceed one (1) page per issue.

(d)    a brief in support of such Party’s proposed rulings and remedies,
provided that the brief shall not exceed thirty (30) double-spaced pages. This
page limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

Except as expressly set forth in subparagraphs 5(a)–5(d), no discovery shall be
required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

6.    The hearing shall be conducted on consecutive days and shall be governed
by the following rules:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(a)    Each Party shall be entitled to ten (10) hours of hearing time to present
its case. The Neutral shall determine whether each Party has had the ten
(10) hours to which it is entitled.

(b)    Each Party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses shall occur immediately after their direct
testimony. Opening statements, closing statements, rebuttal testimony and
cross-examination time shall be charged against the Party conducting same.

(c)    The Party initiating the ADR shall begin the hearing and, if it chooses
to make an opening statement, shall address not only issues it raised but also
any issues raised by the responding Party. The responding Party, if it chooses
to make an opening statement, also shall address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments shall proceed in the same sequence.

(d)    Except when testifying, witnesses shall be excluded from the hearing
until closing arguments.

(e)    Settlement negotiations, including any statements made therein, shall not
be admissible under any circumstances. Affidavits prepared for purposes of the
ADR hearing also shall not be admissible. Live videoconference or telephonic
testimony will be permitted at the discretion of the Neutral. The Neutral shall
have sole discretion with regards to the exercise of its subpoena powers to
compel the attendance of witnesses and the production of documents from Third
Parties. As to all other matters, the Neutral shall have sole discretion
regarding the admissibility of any evidence.

7.    Within ten (10) days following completion of the hearing, each Party may
submit to the other Party and the Neutral a post-hearing brief in support of its
proposed rulings and remedies, provided that such brief shall not contain or
discuss any new evidence and shall not exceed thirty (30) pages. This page
limitation shall apply regardless of the number of issues raised in the ADR
proceeding.

8.    The Neutral shall rule on each disputed issue within twenty-one (21) days
following completion of the hearing. Such ruling shall adopt in its entirety the
proposed ruling and remedy of one of the Parties on each disputed issue but may
adopt one Party’s proposed rulings and remedies on some issues and the other
Party’s proposed rulings and remedies on other issues. The Neutral shall not
issue any written opinion or otherwise explain the basis of the ruling.

9.    The Neutral shall be paid a reasonable fee plus expenses. These fees and
expenses, along with the reasonable legal fees and expenses of the prevailing
Party (including all

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

expert witness fees and expenses), the fees and expenses of a court reporter,
and any expenses for a hearing room, shall be paid as follows:

(a)    If the Neutral rules in favor of one Party on all disputed issues in the
ADR, the losing Party shall pay one hundred percent (100%) of such fees and
expenses.

(b)    If the Neutral rules in favor of one Party on some issues and the other
Party on other issues, the Neutral shall issue with the rulings a written
determination as to how such fees and expenses shall be allocated between the
Parties. The Neutral shall allocate fees and expenses in a way that bears a
reasonable relationship to the outcome of the ADR, with the Party prevailing on
more issues, or on issues of greater value or gravity, recovering a relatively
larger share of its legal fees and expenses.

10.    The rulings of the Neutral and the allocation of fees and expenses shall
be binding, non-reviewable, and non-appealable to the extent allowed by
Applicable Law, and may be entered as a final judgment in any court having
jurisdiction.

11.    Except as provided in paragraph 10 or as required by Applicable Law, the
existence of the dispute, any settlement negotiations, the ADR hearing, any
submissions (including exhibits, testimony, proposed rulings, and briefs), and
the rulings shall be deemed Confidential Information of both Parties. The
Neutral shall have the authority to impose sanctions for unauthorized disclosure
of Confidential Information.

12.    The Neutral may not award punitive damages. The Parties hereby waive the
right to the award of punitive damages.

13.    The hearings shall be conducted in the English language.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.